Exhibit 10.4

SANTANDER DRIVE AUTO RECEIVABLES TRUST 2015-4

AMENDED AND RESTATED

TRUST AGREEMENT

between

SANTANDER DRIVE AUTO RECEIVABLES LLC,

as the Seller

and

WILMINGTON TRUST, NATIONAL ASSOCIATION,

as the Owner Trustee

Dated as of August 26, 2015

 

Amended and Restated

Trust Agreement (2015-4)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I

 

DEFINITIONS

     1   

SECTION 1.1.

 

Capitalized Terms

     1   

SECTION 1.2.

 

Other Interpretive Provisions

     1   

ARTICLE II

 

ORGANIZATION

     2   

SECTION 2.1.

 

Name

     2   

SECTION 2.2.

 

Office

     2   

SECTION 2.3.

 

Purposes and Powers

     2   

SECTION 2.4.

 

Appointment of the Owner Trustee

     3   

SECTION 2.5.

 

Initial Capital Contribution of Trust Estate

     3   

SECTION 2.6.

 

Declaration of Trust

     3   

SECTION 2.7.

 

Organizational Expenses; Liabilities of the Holders

     4   

SECTION 2.8.

 

Title to the Trust Estate

     4   

SECTION 2.9.

 

Representations and Warranties of the Seller

     4   

SECTION 2.10.

 

Situs of Issuer

     5   

SECTION 2.11.

 

Covenants of the Certificateholders

     5   

SECTION 2.12.

 

Federal Income Tax Allocations

     5   

ARTICLE III

 

CERTIFICATES AND TRANSFER OF CERTIFICATES

     6   

SECTION 3.1.

 

Initial Ownership

     6   

SECTION 3.2.

 

Authorization of the Certificates

     6   

SECTION 3.3.

 

Book-Entry Certificates

     6   

SECTION 3.4.

 

Notices to Clearing Agency

     8   

SECTION 3.5.

 

Definitive Certificates

     8   

SECTION 3.6.

 

Registration of the Certificates

     9   

SECTION 3.7.

 

Transfer of the Certificates

     10   

SECTION 3.8.

 

Appointment of the Certificate Paying Agent

     16   

SECTION 3.9.

 

Maintenance of Office or Agency

     17   

SECTION 3.10.

 

Relevant Trustee

     17   

SECTION 3.11.

 

Statement to Certificateholders

     17   

ARTICLE IV

 

ACTIONS BY OWNER TRUSTEE

     18   

SECTION 4.1.

 

Prior Notice to Certificateholders with Respect to Certain Matters

     18   

SECTION 4.2.

 

Action by Certificateholders with Respect to Certain Matters

     18   

SECTION 4.3.

 

Action by Certificateholders with Respect to Bankruptcy

     19   

SECTION 4.4.

 

Restrictions on Certificateholders’ Power

     19   

SECTION 4.5.

 

Acts of Certificateholders; Majority Control

     19   

ARTICLE V

 

APPLICATION OF TRUST FUNDS; CERTAIN DUTIES

     20   

SECTION 5.1.

 

Application of Trust Funds

     20   

SECTION 5.2.

 

Method of Payment

     20   

SECTION 5.3.

 

Reports by Owner Trustee to Certificateholders

     20   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

SECTION 5.4.

 

Certificate Distribution Account

     21   

SECTION 5.5.

 

Withholding

     21   

SECTION 5.6.

 

Preservation of Information; Communications to Certificateholders

     22   

SECTION 5.7.

 

Rule 144A Information

     23   

ARTICLE VI

 

AUTHORITY AND DUTIES OF OWNER TRUSTEE

     23   

SECTION 6.1.

 

General Authority

     23   

SECTION 6.2.

 

General Duties

     23   

SECTION 6.3.

 

Action upon Instruction

     24   

SECTION 6.4.

 

No Duties Except as Specified in this Agreement or in Instructions

     24   

SECTION 6.5.

 

No Action Except under Specified Documents or Instructions

     25   

SECTION 6.6.

 

Restrictions

     25   

ARTICLE VII

 

CONCERNING OWNER TRUSTEE

     25   

SECTION 7.1.

 

Acceptance of Trusts and Duties

     25   

SECTION 7.2.

 

Furnishing of Documents

     27   

SECTION 7.3.

 

Notice of Events of Default and Servicer Replacement Event

     28   

SECTION 7.4.

 

Representations and Warranties

     28   

SECTION 7.5.

 

Reliance; Advice of Counsel

     28   

SECTION 7.6.

 

Not Acting in Individual Capacity

     29   

SECTION 7.7.

 

The Owner Trustee May Own Notes

     29   

SECTION 7.8.

 

Compliance with Patriot Act

     29   

ARTICLE VIII

 

COMPENSATION OF OWNER TRUSTEE

     29   

SECTION 8.1.

 

The Owner Trustee’s Compensation

     29   

SECTION 8.2.

 

Indemnification

     30   

SECTION 8.3.

 

Payments to the Owner Trustee

     30   

ARTICLE IX

 

TERMINATION OF TRUST AGREEMENT

     30   

SECTION 9.1.

 

Dissolution of Issuer

     30   

SECTION 9.2.

 

Termination of Trust Agreement

     31   

SECTION 9.3.

 

Limitations on Termination

     32   

ARTICLE X

 

SUCCESSOR OWNER TRUSTEES AND ADDITIONAL OWNER TRUSTEES

     32   

SECTION 10.1.

 

Eligibility Requirements for the Owner Trustee

     32   

SECTION 10.2.

 

Resignation or Removal of the Owner Trustee

     32   

SECTION 10.3.

 

Successor Owner Trustee

     33   

SECTION 10.4.

 

Merger or Consolidation of the Owner Trustee

     34   

SECTION 10.5.

 

Appointment of Co-Trustee or Separate Trustee

     34   

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

ARTICLE XI

 

MISCELLANEOUS

     35   

SECTION 11.1.

 

Amendments

     35   

SECTION 11.2.

 

No Legal Title to Trust Estate in Certificateholders

     37   

SECTION 11.3.

 

Limitations on Rights of Others

     37   

SECTION 11.4.

 

Notices

     37   

SECTION 11.5.

 

Severability

     37   

SECTION 11.6.

 

Separate Counterparts

     37   

SECTION 11.7.

 

Successors and Assigns

     37   

SECTION 11.8.

 

No Petition

     38   

SECTION 11.9.

 

Information Request

     39   

SECTION 11.10.

 

Headings

     39   

SECTION 11.11.

 

GOVERNING LAW

     39   

SECTION 11.12.

 

Waiver of Jury Trial

     39   

SECTION 11.13.

 

Form 10-D and Form 10-K Filings

     39   

SECTION 11.14.

 

Form 8-K Filings

     39   

SECTION 11.15.

 

Information to Be Provided by the Owner Trustee

     39   

SECTION 11.16.

 

Third-Party Beneficiaries

     40   

Exhibit A – Form of Certificate

  

Exhibit B – Form of Certificate Investor Representation Letter

  

Exhibit C – Form of Registration of Certificate Transfer Direction Letter

  

 

-iii-



--------------------------------------------------------------------------------

This AMENDED AND RESTATED TRUST AGREEMENT is made as of August 26, 2015 (as
amended, supplemented or otherwise modified and in effect from time to time,
this “Agreement” or this “Trust Agreement”) between SANTANDER DRIVE AUTO
RECEIVABLES LLC, a Delaware limited liability company, as the Seller (the
“Seller”), and WILMINGTON TRUST, NATIONAL ASSOCIATION, a national banking
association, as the owner trustee (“Wilmington Trust” and in such capacity the
“Owner Trustee”).

RECITALS

WHEREAS, the Seller and the Owner Trustee entered into that certain Trust
Agreement dated as of July 17, 2015 (the “Original Trust Agreement”) and filed a
certificate of trust with the Secretary of State of the State of Delaware,
pursuant to which the Issuer (as defined below) was created; and

WHEREAS, in connection with the issuance of the Notes, the parties have agreed
to amend and restate the Original Trust Agreement;

NOW THEREFORE, IN CONSIDERATION of the mutual agreements herein contained, and
of other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.1. Capitalized Terms. Unless otherwise indicated, capitalized terms
used in this Agreement are defined in Appendix A to the Sale and Servicing
Agreement dated as of the date hereof (as from time to time amended,
supplemented or otherwise modified and in effect, the “Sale and Servicing
Agreement”) between the Issuer, the Seller, the Servicer, and Wells Fargo Bank,
National Association, as Indenture Trustee.

SECTION 1.2. Other Interpretive Provisions. All terms defined in this Agreement
shall have the defined meanings when used in any certificate or other document
delivered pursuant hereto unless otherwise defined therein. For purposes of this
Agreement and all such certificates and other documents, unless the context
otherwise requires: (a) accounting terms not otherwise defined in this
Agreement, and accounting terms partly defined in this Agreement to the extent
not defined, shall have the respective meanings given to them under GAAP
(provided, that, to the extent that the definitions in this Agreement and GAAP
conflict, the definitions in this Agreement shall control); (b) terms defined in
Article 9 of the UCC as in effect in the State of Delaware and not otherwise
defined in this Agreement are used as defined in that Article; (c) the words
“hereof,” “herein” and “hereunder” and words of similar import refer to this
Agreement as a whole and not to any particular provision of this Agreement;
(d) references to any Article, Section, Schedule or Exhibit are references to
Articles, Sections, Schedules and Exhibits in or to this Agreement, and
references to any paragraph, subsection, clause or other subdivision within any
Section or definition refer to such paragraph, subsection, clause or other
subdivision of such Section or definition; (e) the term “including” and all
variations thereof means “including without limitation”; (f) references to any
law or regulation refer to that law or regulation as amended from time to time
and include any successor law or regulation; and (g) references to any Person
include that Person’s successors and assigns.

Amended and Restated

Trust Agreement (2015-4)



--------------------------------------------------------------------------------

ARTICLE II

ORGANIZATION

SECTION 2.1. Name. The trust created under the Original Trust Agreement shall be
known as “Santander Drive Auto Receivables Trust 2015-4” (the “Issuer”), in
which name the Owner Trustee, the Administrator or the Servicer (to the extent
set forth in the Transaction Documents) may conduct the business of such trust,
make and execute contracts and other instruments on behalf of such trust and sue
and be sued.

SECTION 2.2. Office. The office of the Issuer shall be in care of the Owner
Trustee at the Corporate Trust Office or at such other address as the Owner
Trustee may designate by written notice to the Certificateholders, the Seller
and the Administrator.

SECTION 2.3. Purposes and Powers. The purpose of the Issuer is, and the Issuer
shall have the power and authority, to engage in the following activities:

(a) to issue the Notes pursuant to the Indenture and the Certificates pursuant
to this Agreement, and to sell, transfer and exchange the Notes and the
Certificates and to pay interest on and principal of the Notes and make
distributions to the Certificateholders;

(b) to acquire the property and assets set forth in the Sale and Servicing
Agreement from the Seller pursuant to the terms thereof, to make deposits to and
withdrawals from the Collection Account and the Reserve Account and to pay the
organizational, start-up and transactional expenses of the Issuer;

(c) to assign, grant, transfer, pledge, mortgage and convey the Trust Estate
pursuant to the Indenture and to hold, manage and distribute to the
Certificateholders any portion of the Trust Estate released from the lien of,
and remitted to the Issuer pursuant to, the Indenture;

(d) to enter into and perform its obligations under the Transaction Documents to
which it is a party;

(e) to engage in those activities, including entering into agreements, that are
necessary, suitable or convenient to accomplish the foregoing or are incidental
thereto or connected therewith, including entering into an accession agreement;
and

(f) subject to compliance with the Transaction Documents, to engage in such
other activities as may be required in connection with conservation of the Trust
Estate and the making of distributions to the Certificateholders and payments to
the Noteholders.

 

   2   

Amended and Restated

Trust Agreement (2015-4)



--------------------------------------------------------------------------------

Each of the Owner Trustee and the Administrator, as applicable, is hereby
authorized to engage in the foregoing activities on behalf of the Issuer.
Neither the Issuer nor any Person acting on behalf of the Issuer shall engage in
any activity other than in connection with the foregoing or other than as
required or authorized by the terms of this Agreement or the other Transaction
Documents.

SECTION 2.4. Appointment of the Owner Trustee. The Seller hereby appoints the
Owner Trustee as trustee of the Issuer effective as of the date hereof, to have
all the rights, powers and duties set forth herein.

SECTION 2.5. Initial Capital Contribution of Trust Estate. As of the date of the
Original Trust Agreement, the Seller sold, assigned, transferred, conveyed and
set over to the Owner Trustee the sum of $1. The Owner Trustee hereby
acknowledges receipt in trust from the Seller, as of such date, of the foregoing
contribution, which shall constitute the initial Trust Estate and shall be
deposited in the Collection Account.

SECTION 2.6. Declaration of Trust. The Owner Trustee hereby declares that it
will hold the Trust Estate in trust upon and subject to the conditions set forth
herein for the use and benefit of the Certificateholders, subject to the
obligations of the Issuer under the Transaction Documents. It is the intention
of the parties hereto that the Issuer constitute a statutory trust under the
Statutory Trust Statute and that this Agreement constitute the governing
instrument of such statutory trust. It is the intention of the parties hereto
that, solely for federal income or state and local income, franchise and value
added tax purposes, so long as there is a single beneficial owner of the
Certificates, the Issuer will be disregarded as an entity separate from such
beneficial owner and the Notes will be characterized as debt. The parties agree
that, unless otherwise required by appropriate tax authorities, the Issuer will
not file or cause to be filed annual or other necessary returns, reports and
other forms consistent with the characterization of the Issuer as an entity
separate from its owner. In the event that the Issuer is deemed to have more
than one beneficial owner for federal income tax purposes, the Issuer will file
returns, reports and other forms consistent with the characterization of the
Issuer as a partnership (that is not treated as a publicly traded partnership),
and this Agreement may be amended to include such provisions as may be required
under Subchapter K of the Internal Revenue Code of 1986, as amended. Effective
as of the date hereof, the Owner Trustee shall have all rights, powers and
duties set forth herein and, to the extent not inconsistent herewith, in the
Statutory Trust Statute with respect to accomplishing the purposes of the
Issuer. It is the intention of the parties hereto that except as expressly
stated herein, the affairs of the Trust shall be managed by the Administrator
pursuant to the Administration Agreement. The Owner Trustee has heretofore filed
the Certificate of Trust with the Secretary of State of the State of Delaware as
required by Section 3810(a) of the Statutory Trust Statute, such filing hereby
being ratified and approved in all respects. Notwithstanding anything herein or
in the Statutory Trust Statute to the contrary, it is the intention of the
parties hereto that the Issuer constitute a “business trust” within the meaning
of Section 101(9)(A)(v) of the Bankruptcy Code.

 

   3   

Amended and Restated

Trust Agreement (2015-4)



--------------------------------------------------------------------------------

SECTION 2.7. Organizational Expenses; Liabilities of the Holders.

(a) The Servicer shall pay organizational expenses of the Issuer as they may
arise.

(b) No Certificateholder (including the Seller if the Seller becomes a
Certificateholder) shall have any personal liability for any liability or
obligation of the Issuer.

SECTION 2.8. Title to the Trust Estate. Legal title to all the Trust Estate
shall be vested at all times in the Issuer as a separate legal entity.

SECTION 2.9. Representations and Warranties of the Seller. The Seller hereby
represents and warrants to the Owner Trustee that:

(a) Existence and Power. The Seller is a Delaware limited liability company
validly existing and in good standing under the laws of the State of Delaware
and has, in all material respects, full power and authority required to own its
assets and operate its business as presently owned or operated, and to execute,
to deliver and to perform its obligations under the Transaction Documents to
which it is a party. The Seller has obtained all necessary licenses and
approvals in each jurisdiction where the failure to do so would materially and
adversely affect the ability of the Seller to perform its obligations under the
Transaction Documents and the Underwriting Agreement.

(b) Authorization and No Contravention. The execution, delivery and performance
by the Seller of each Transaction Document to which it is a party and the
Underwriting Agreement (i) have been duly authorized by all necessary action on
the part of the Seller and (ii) do not violate or constitute a default under
(A) any applicable law, rule or regulation, (B) its organizational instruments
or (C) any material agreement or instrument to which the Seller is a party or by
which its properties are bound (other than violations of such laws, rules,
regulations, organizational instruments, agreements or instruments which do not
affect the legality, validity or enforceability of any of such agreements and
which, individually or in the aggregate, would not materially and adversely
affect the transactions contemplated by, or the Seller’s ability to perform its
obligations under, the Transaction Documents to which it is a party).

(c) No Consent Required. No approval, authorization or other action by, or
filing with, any Governmental Authority is required in connection with the
execution, delivery and performance by the Seller of any Transaction Document
other than UCC filings and other than (i) approvals and authorizations that have
previously been obtained and filings which have previously been made and
(ii) approvals, authorizations or filings which, if not obtained or made, would
not have a material adverse effect on the ability of the Seller to perform its
obligations under the Underwriting Agreement or the Transaction Documents to
which it is a party.

(d) Binding Effect. Each of the Transaction Documents to which the Seller is a
party and the Underwriting Agreement constitutes the legal, valid and binding

 

   4   

Amended and Restated

Trust Agreement (2015-4)



--------------------------------------------------------------------------------

obligation of the Seller enforceable against the Seller in accordance with its
terms, except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, receivership, conservatorship or other
similar laws affecting creditors’ rights generally and, if applicable the rights
of creditors of limited liability companies from time to time in effect or by
general principles of equity or other similar laws of general application
relating to or affecting the enforcement of creditors’ rights generally and
subject to general principles of equity.

(e) No Proceedings. There are no actions, orders, suits or proceedings pending
or, to the knowledge of the Seller, threatened against the Seller before or by
any Governmental Authority that (i) assert the invalidity or unenforceability of
this Agreement or any of the other Transaction Documents, (ii) seek to prevent
the issuance of the Notes or the consummation of any of the transactions
contemplated by this Agreement or any of the other Transaction Documents or
(iii) seek any determination or ruling that would materially and adversely
affect the performance by the Seller of its obligations under this Agreement or
any of the other Transaction Documents.

(f) To the best of the Seller’s knowledge, as of the date of hereof, no amounts
are required to be deducted or withheld pursuant to FATCA with respect to
payments to be made to the Certificateholders hereunder or under the Sale and
Servicing Agreement. If the Seller has actual knowledge that withholding tax
under FATCA applies with respect to one or more payments on a Certificate, the
Seller will notify the Owner Trustee, the Indenture Trustee and the Certificate
Paying Agent of such fact.

SECTION 2.10. Situs of Issuer. The Issuer shall be located in the State of
Delaware (it being understood that the Issuer may have bank accounts located and
maintained outside of Delaware).

SECTION 2.11. Covenants of the Certificateholders. Each Certificateholder, by
becoming an owner of a Certificate and beneficial owner of the Issuer, hereby
acknowledges and agrees (a) that the Certificateholder is subject to the terms,
provisions and conditions of the Certificate, to which the Certificateholder
agrees to be bound; and (b) that it shall not take any position in such
Certificateholder’s tax returns inconsistent with Section 2.6 herein and
Section 2.14 of the Indenture.

SECTION 2.12. Federal Income Tax Allocations. If the Certificates have more than
one beneficial owner for federal income tax purposes, for federal income tax
purposes each item of income, gain, loss, credit and deduction for a month shall
be allocated to the Certificateholders as of the first Record Date following the
end of such month in proportion to their Percentage Interests on such Record
Date. The Seller (or the Administrator in accordance with the Administration
Agreement and Section 5.3) is authorized, in its sole discretion, (i) to modify
the allocations in this paragraph if necessary or appropriate for the
allocations to fairly reflect the economic income, gain or loss to the
Certificateholders or otherwise comply with the requirements of the Code and
(ii) to determine whether or not to make any available tax elections such as an
election under Section 1278 or 754 of the Code.

 

   5   

Amended and Restated

Trust Agreement (2015-4)



--------------------------------------------------------------------------------

ARTICLE III

CERTIFICATES AND TRANSFER OF CERTIFICATES

SECTION 3.1. Initial Ownership. Upon the formation of the Issuer and until the
issuance of the Certificates, the Seller shall be the sole beneficiary of the
Issuer, and upon the issuance of the Certificate, the Seller will no longer be a
beneficiary of the Issuer, except to the extent that the Seller is a
Certificateholder.

SECTION 3.2. Authorization of the Certificates. Concurrently with the sale of
the Transferred Assets to the Issuer pursuant to the Sale and Servicing
Agreement, at the direction of the Seller, (a) a single Book-Entry Certificate
shall be executed by the Owner Trustee on behalf of the Issuer and authenticated
and delivered by the Certificate Registrar in the name of Cede & Co. or (b) a
single Definitive Certificate shall be executed by the Owner Trustee on behalf
of the Issuer and authenticated and delivered by the Certificate Registrar to or
upon the written order of the Seller. The Certificate shall represent 100% of
the Percentage Interest in the Issuer and shall be fully paid and nonassessable.

SECTION 3.3. Book-Entry Certificates.

(a) The Certificate, upon original issuance, may be issued, substantially in the
form of Exhibit A hereto, representing the Certificate to be delivered to the
Certificate Registrar, as initial agent for the Clearing Agency, by, or on
behalf of, the Issuer. The Book-Entry Certificate shall be issued in an
aggregate nominal principal amount of $100,000 (which shall be deemed to be the
equivalent of 100,000 units), and all beneficial interests in the Book-Entry
Certificate shall be owned, in the minimum principal amount of $5,000 and
integral multiples of $1 in excess thereof. The Issuer shall not issue any
Certificate that would cause the aggregate nominal principal amount of all
Certificates to exceed $100,000, or 100,000 units, without the prior written
consent of all Certificateholders. No distributions of moneys to the
Certificateholders under the Transaction Documents shall be deemed to reduce the
nominal principal amount of any Certificate prior to payment in full of all
Notes; provided, however, that the final aggregate $100,000 distributed to the
Certificateholders under the Transaction Documents upon final distribution of
the Trust Estate and termination of the Issuer pursuant to Sections 9.1 and 9.2
shall be deemed to repay the aggregate nominal principal amount of the
Certificates in full; provided, further, that any failure to pay in full the
nominal principal amount of a Certificate on such final distribution date shall
not result in any recourse to, claim against or liability of any Person for such
shortfall. Any amounts payable to the Certificateholders on or in respect of the
Certificates under the Transaction Documents shall be paid and allocated to the
various Certificateholders ratably based on their respective Percentage
Interests. Unless the Seller directs otherwise pursuant to Section 3.2, such
Certificates shall initially be registered on the Certificate Register in the
name of Cede & Co., the nominee of DTC as the initial Clearing Agency, and no
Certificateholder will receive a Definitive Certificate representing such
Certificateholder’s interest in such Certificate, except as provided in
Section 3.5. Unless and until definitive, fully registered Certificates (the
“Definitive Certificates”) have been issued to the applicable Certificateholders
pursuant to Section 3.2 or 3.5:

 

   6   

Amended and Restated

Trust Agreement (2015-4)



--------------------------------------------------------------------------------

(i) the provisions of this Section shall be in full force and effect;

(ii) the Certificate Registrar, the Certificate Paying Agent, the Indenture
Trustee and the Owner Trustee shall be entitled to deal with the Clearing Agency
for all purposes of this Agreement (including the payment of amounts payable
under the Transaction Documents and the giving of instructions or directions
hereunder) as the sole Certificateholders, and shall have no obligation to the
Certificate Owners;

(iii) to the extent that the provisions of this Section conflict with any other
provisions of this Agreement, the provisions of this Section shall control;

(iv) the rights of Certificate Owners shall be exercised only through the
Clearing Agency and shall be limited to those established by law and agreements
between or among such Certificate Owners and the Clearing Agency and/or the
Clearing Agency Participants or Persons acting through Clearing Agency
Participants. Pursuant to the Depository Agreement, unless and until Definitive
Certificates are issued pursuant to Section 3.5, the initial Clearing Agency
will make book-entry transfers among the Clearing Agency Participants and
receive and transmit payments due under the Transaction Documents with regard to
the Certificates to such Clearing Agency Participants;

(v) whenever this Agreement requires or permits actions to be taken based upon
instructions or directions of Certificateholders evidencing a specified
percentage of the Percentage Interest, the Clearing Agency shall deliver
instructions to the Owner Trustee only to the extent that it has received
instructions to such effect from Certificate Owners and/or Clearing Agency
Participants or Persons acting through Clearing Agency Participants owning or
representing, respectively, such required percentage of the beneficial interest
in the Certificates;

(vi) owners of a beneficial interest in a Book-Entry Certificate will not be
entitled to have any portion of a Book-Entry Certificate registered in their
names and will not be considered to be the Certificate Owners or
Certificateholders of any Certificates under this Agreement; and

(vii) payments on a Book-Entry Certificate will be made to the Clearing Agency,
or its nominee, as the registered owner thereof, and none of the Issuer, the
Owner Trustee, the Indenture Trustee or the Certificate Paying Agent will have
any responsibility or liability for any aspect of the records relating to or
payments made on account of beneficial ownership interests in a Book-Entry
Certificate or for maintaining, supervising or reviewing any records relating to
the beneficial ownership interests.

 

   7   

Amended and Restated

Trust Agreement (2015-4)



--------------------------------------------------------------------------------

(b) Notwithstanding any provision to the contrary herein, so long as a
Book-Entry Certificate remains outstanding and is held by or on behalf of the
Clearing Agency, transfers of a Book-Entry Certificate, in whole or in part,
shall only be made in accordance with Section 3.3(a). Subject to clauses
(i) through (iii) of Section 3.3(a), transfers of a Book-Entry Certificate shall
be limited to transfers of such Book-Entry Certificate in whole, but not in
part, to a nominee of the Clearing Agency or to a successor of the Clearing
Agency or such successor’s nominee.

In the event that a Book-Entry Certificate is exchanged for one or more
Definitive Certificates pursuant to Section 3.5, such Certificates may be
exchanged for one another only in accordance with the provisions of this
Agreement and with such procedures as may be from time to time adopted by the
Issuer and the Owner Trustee.

SECTION 3.4. Notices to Clearing Agency. Whenever a notice or other
communication to the Certificateholders is required under this Agreement, unless
and until Definitive Certificates shall have been issued to Certificate Owners
pursuant to Section 3.5, the Owner Trustee shall give all such notices and
communications specified herein to be given to the Certificateholders to the
Clearing Agency, and shall have no obligation to the Certificate Owners.

SECTION 3.5. Definitive Certificates.

(a) If (i) the Seller advises the Owner Trustee and the Indenture Trustee in
writing that the Clearing Agency is no longer willing or able to properly
discharge its responsibilities with respect to the Certificates, and the Seller
is unable to locate a qualified successor or (ii) the Seller at its option
advises the Owner Trustee and the Indenture Trustee in writing that it elects to
terminate the book-entry system through the Clearing Agency, then the Clearing
Agency shall notify all Certificate Owners and the Certificate Paying Agent of
the occurrence of any such event and of the availability of Definitive
Certificates representing the Certificates to Certificate Owners requesting the
same. Upon surrender to the Certificate Registrar of the typewritten Certificate
or Certificates representing the Book-Entry Certificates by the Clearing Agency,
accompanied by re-registration instructions, the Owner Trustee shall execute and
the Certificate Registrar shall register, authenticate and deliver the
Definitive Certificates representing the Certificates in accordance with the
instructions of the Clearing Agency. None of the Issuer, Certificate Registrar,
the Indenture Trustee or the Owner Trustee shall be liable for any delay in
delivery of such instructions and may conclusively rely on, and shall be
protected in relying on, such instructions. Upon the issuance of Definitive
Certificates representing the Certificates, the Owner Trustee, the Certificate
Registrar, the Certificate Paying Agent and the Indenture Trustee shall
recognize such Holders of the Definitive Certificates as the applicable
Certificateholders.

 

   8   

Amended and Restated

Trust Agreement (2015-4)



--------------------------------------------------------------------------------

(b) Subject to the transfer restrictions contained herein and in the
Certificates, any Holder of a Definitive Certificate may transfer all or any
portion of the Percentage Interest (subject to the requirements set forth in
Sections 3.3 and 3.7) evidenced by such Certificate upon surrender thereof to
the Certificate Registrar accompanied by the documents required by this
Section 3.5. Such transfer may be made by a registered Certificateholder in
person or by his attorney duly authorized in writing upon surrender of the
Certificate to the Certificate Registrar accompanied by (a) a written instrument
of transfer in the form of the “Assignment” attached to the Form of Certificate
attached hereto as Exhibit A and with such signature guarantees and evidence of
authority of the Persons signing the instrument of transfer as the Certificate
Registrar may reasonably require, (b) an executed direction letter regarding
registration of such transfer in the form attached hereto as Exhibit C,
(c) unless the transferee is a U.S. Affiliate of the Seller, an executed
Certificate Investor Representation Letter in the form of Exhibit B (unless the
Seller shall have received an opinion of nationally recognized tax counsel to
the effect that such transfer without an executed Certificate Investor
Representation Letter substantially in the form of Exhibit B will not cause the
Issuer to be treated as an association or publicly traded partnership taxable as
a corporation for U.S. federal income tax purposes and the Seller shall have
consented in writing that no such written representation letter is required) and
(d) the documents required by Section 3.7(c) hereof. Promptly upon the receipt
of such documents and receipt by the Certificate Registrar of the transferor’s
Certificate, the Certificate Registrar shall record the name of such transferee
as a Certificateholder and its Percentage Interest in the Certificate Register
and the Owner Trustee shall execute, and the Certificate Registrar shall
authenticate and deliver to such Certificateholder, a Certificate evidencing
such Percentage Interest. In the event a transferor transfers only a portion of
its Percentage Interest, the Owner Trustee shall execute, and the Certificate
Registrar shall register, authenticate and deliver to such transferor, a new
Certificate evidencing such transferor’s new Percentage Interest and the Owner
Trustee shall execute, and the Certificate Registrar shall register,
authenticate and deliver to such transferee, a new Certificate evidencing such
transferee’s Percentage Interest. Subsequent to each transfer of a beneficial
interest and upon the issuance of the new Certificate or Certificates, the
Certificate Registrar shall cancel and destroy in accordance with its customary
practices the Certificate surrendered to it in connection with such transfer.
The Owner Trustee, the Certificate Registrar and the Indenture Trustee shall
treat, for all purposes whatsoever (other than as required by Section 3.7 or
under applicable law), the Person in whose name any Certificate is registered as
the owner of the Percentage Interest evidenced by such Certificate without
regard to any notice to the contrary.

Definitive Certificates will not be eligible for clearing or settlement through
DTC, Euroclear or Clearstream.

SECTION 3.6. Registration of the Certificates. Wells Fargo Bank, National
Association, as an agent of the Issuer, in its capacity as “Certificate
Registrar” (the “Certificate Registrar”) shall maintain at its Corporate Trust
Office, or at the office of any agent appointed by it and approved in writing by
the Certificateholders at the time of such appointment, a register (the
“Certificate Register”) for the registration and transfer of any Certificate.
Prior to the due

 

   9   

Amended and Restated

Trust Agreement (2015-4)



--------------------------------------------------------------------------------

presentment for registration of transfer of any Certificate, the Owner Trustee,
the Indenture Trustee and the Certificate Registrar or any agent of the Owner
Trustee, the Indenture Trustee or the Certificate Registrar shall treat the
Person in whose name any Certificate is registered (as of the applicable Record
Date) as the owner of such Certificate for the purpose of receiving
distributions on such Certificate and for all other purposes whatsoever without
regard to any notice to the contrary (other than as required by Section 3.7 or
under applicable law). For the avoidance of doubt, a Certificate is not
negotiable, and the records maintained by the Certificate Registrar in the
Certificate Register with respect to each Certificate and its related registered
owner are intended to cause the Certificates to be issued in registered form,
within the meaning of Treasury Regulation section 5f.103-1(c), and shall record
(a) the Percentage Interest evidenced by each Certificate and (b) all
distributions made to each Certificateholder with respect to the Issuer’s
assets. The entries in the Certificate Register shall be conclusive absent
manifest error.

SECTION 3.7. Transfer of the Certificates.

(a) A Certificateholder may assign, convey or otherwise transfer all or any of
its right, title and interest in the related Certificate, subject to the
restrictions set forth in Section 3.5 and this Section 3.7. Each purchaser and
transferee (other than a U.S. Affiliate of the Seller) of a Certificate will be
required to provide a Certificate Investor Representation Letter substantially
in the form of Exhibit B to the Certificate Registrar upon which it may
conclusively rely (unless the Seller shall have received an opinion of
nationally recognized tax counsel to the effect that such transfer without an
executed Certificate Investor Representation Letter substantially in the form of
Exhibit B will not cause the Issuer to be treated as an association or publicly
traded partnership taxable as a corporation for U.S. federal income tax purposes
and the Seller shall have consented in writing that no such written
representation letter is required).

By accepting and holding a Certificate (or any interest therein), the holder
thereof shall be deemed to have represented and warranted that it is not, and is
not purchasing the Certificate (or any interest therein) on behalf of or with
any assets of, a Benefit Plan or any governmental, non-U.S., church or any other
employee benefit plan or retirement arrangement that is subject to Similar Law.
Subject to the transfer restrictions contained herein and in the Certificate,
each Certificateholder may transfer all or any portion of the Percentage
Interest evidenced by such Certificate upon delivery to the Certificate
Registrar of the documents required by Section 3.5 and this Section 3.7 and, in
the case of a Definitive Certificate, surrender of such Definitive Certificate
to the Certificate Registrar. Such transfer may be made by a registered
Certificateholder in person or by his attorney duly authorized in writing upon
(i) in the case of a Definitive Certificate, surrender of such Certificate to
the Certificate Registrar accompanied by (x) a written instrument of transfer in
the form of the “Assignment” attached to the Form of Certificate attached hereto
as Exhibit A and with such signature guarantees and evidence of authority of the
Persons signing the instrument of transfer as the Certificate Registrar may
reasonably require and (y) an executed direction letter regarding registration
of such transfer in the form attached hereto as Exhibit C, (ii) unless the
transferee is a U.S. corporate Affiliate of the Seller (or disregarded entity
thereof), an executed Certificate

 

   10   

Amended and Restated

Trust Agreement (2015-4)



--------------------------------------------------------------------------------

Investor Representation Letter substantially in the form of Exhibit B (unless
the Seller shall have received an opinion of nationally recognized tax counsel
to the effect that such transfer without an executed Certificate Investor
Representation Letter substantially in the form of Exhibit B will not cause the
Issuer to be treated as an association or publicly traded partnership taxable as
a corporation for U.S. federal income tax purposes and the Seller shall have
consented in writing that no such written representation letter is required) and
(iii) the documents required by clause (c) hereof. Promptly upon the receipt of
such documents and, in the case of a Definitive Certificate, receipt by the
Certificate Registrar of the transferor’s Certificate, the Certificate Registrar
shall record the name of such transferee as a Certificateholder and its
Percentage Interest in the Certificate Register and, in the case of a Definitive
Certificate, the Owner Trustee shall execute, and the Certificate Registrar
shall authenticate and deliver, to such Certificateholder a Certificate
evidencing such Percentage Interest. In the event a transferor transfers only a
portion of its Percentage Interest, the Owner Trustee shall execute, and the
Certificate Registrar shall register, authenticate and deliver to such
transferor, a new Certificate evidencing such transferor’s new Percentage
Interest. Subsequent to a transfer and upon the issuance of a new Definitive
Certificate or Definitive Certificates, the Certificate Registrar shall cancel
and destroy the Definitive Certificate surrendered to it in connection with such
transfer. Unless otherwise provided under applicable law, the Owner Trustee, the
Certificate Register and the Indenture Trustee may treat the Person in whose
name any Certificate is registered as the sole owner of the beneficial interest
in the Issuer evidenced by such Certificate, without regard to any notice to the
contrary.

(b) As a condition precedent to any registration of transfer under this
Section 3.7, the Certificate Registrar may require the payment of a sum
sufficient to cover the payment of any tax or taxes or other governmental
charges required to be paid in connection with such transfer.

(c) By accepting and holding a Certificate (or any interest therein), each
transferee of a Certificate (other than a U.S. corporate Affiliate of the
Seller, or disregarded entity thereof) shall be deemed to have acknowledged,
represented and agreed as follows:

(1) It (and any Person for which it holds Certificates as agent or nominee) has
neither acquired nor will it transfer any Certificate it purchases (or any
interest therein) or cause any such Certificate (or any interest therein) to be
marketed on or through an “established securities market” within the meaning of
Section 7704(b)(1) of the Code, including, without limitation, an
over-the-counter market or an interdealer quotation system that regularly
disseminates firm buy or sell quotations.

(2) Unless the Seller has received an opinion from a nationally recognized tax
counsel (which, for the avoidance of doubt, may rely on reasonable
representations of the applicable transferee or other applicable persons) that
the proposed transfer, without the representation pursuant to this paragraph,
will not cause the Issuer to be treated as an association or publicly traded
partnership taxable as a corporation for

 

   11   

Amended and Restated

Trust Agreement (2015-4)



--------------------------------------------------------------------------------

U.S. federal income tax purposes and the Seller has consented to such transfer
in writing, it (and any Person for which it holds Certificates as agent or
nominee, collectively for purposes of this paragraph (2), a “transferee”) either
(A) is not, and will not become, a partnership, Subchapter S corporation or
grantor trust for U.S. federal income tax purposes (or a disregarded entity the
single owner of which is any of the foregoing) or (B) is such an entity, but no
more than 50% of the value of any of the direct or indirect beneficial interests
in such transferee (or in the case of a disregarded entity, the interests of its
single owner) is or will be attributable to such transferee’s (or in the case of
a disregarded entity, the single owner’s) interest in Restricted Notes and the
Certificates.

(3) It understands that if it is acquiring any Certificate for the account of
one or more Persons as agent or nominee, (A) it shall provide to the Certificate
Registrar, the Indenture Trustee and the Seller information as to the number of
such Persons and any changes in the number of such Persons and (B) any such
change in the number of Persons for whose account a Certificate is held shall
require the written consent of the Administrator, on behalf of the Issuer, which
consent shall be granted unless the Seller determines that such proposed change
in number of Persons would create a risk that the Issuer would be classified for
federal or any applicable state tax purposes as an association (or a publicly
traded partnership) taxable as a corporation.

(4) It (and any Person for which it holds Certificates as agent or nominee)
understands that no subsequent transfer of the Certificates (or any interest
therein) is permitted unless (A) such transfer is of a Certificate with a
Percentage Interest of more than 5% (or of an interest in a Certificate
representing a Percentage Interest of more than 5%) and (B) the Seller, on
behalf of the Issuer, consents in writing to the proposed transfer, which
consent shall be granted unless the Seller determines that such transfer would
either create a risk that the Issuer would be classified for federal or any
applicable state tax purposes as an association (or a publicly traded
partnership) taxable as a corporation (e.g., the transfer contravenes any of the
provisions of this Section 3.7(c) or Section 3.7(h) or could cause the number of
beneficial owners of Restricted Notes and the Certificates (or interests
therein) in the aggregate to exceed 95).

(5) Each registered owner of and, if different, each owner of a beneficial
interest in, a Certificate is a “United States person” (as defined in Code
section 7701(a)(30)) and shall deliver to the Owner Trustee, the Administrator,
the Indenture Trustee and the Certificate Paying Agent two properly completed
and duly executed originals of U.S. Internal Revenue Service Form W-9 (or
applicable successor form) certifying that it is a United States person and not
subject to backup withholding, or other information or documentation requested
by the Administrator, the Indenture Trustee, the Certificate Paying Agent or the
Owner Trustee to determine, in its sole discretion, that payments on such
Certificates will not be subject to withholding under U.S. tax law.

(6) It (and any Person for which it holds Certificates as agent or nominee)
understands that any attempted transfer that contravenes any provisions of
Section 3.5(b), Section 3.7(c) or Section 3.7(h) shall be a void transfer ab
initio.

 

   12   

Amended and Restated

Trust Agreement (2015-4)



--------------------------------------------------------------------------------

(d) Each purchaser, beneficial owner and subsequent transferee of Certificates
or an interest therein will be required or deemed to acknowledge that the Issuer
may provide any information concerning its investment in the Certificates to the
U.S. Internal Revenue Service. In addition, each purchaser, beneficial owner and
subsequent transferee of Certificates or an interest therein will be required or
deemed to understand and acknowledge that the Issuer has the right, hereunder,
to withhold on any beneficial owner of an interest in a Certificate that fails
to comply with the foregoing requirements.

(e) Each Certificate shall bear a legend in substantially the following form,
unless the Seller determines otherwise in accordance with applicable law:

“THIS CERTIFICATE OR ANY INTEREST HEREIN HAS NOT BEEN AND WILL NOT BE REGISTERED
UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), OR THE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES, AND THE ISSUER
HAS NOT BEEN REGISTERED UNDER THE UNITED STATES INVESTMENT COMPANY ACT OF 1940,
AS AMENDED (THE “INVESTMENT COMPANY ACT”). THIS CERTIFICATE OR ANY INTEREST
HEREIN MAY NOT BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED, EXCEPT
(A) (1) TO A QUALIFIED INSTITUTIONAL BUYER WITHIN THE MEANING OF RULE 144A UNDER
THE SECURITIES ACT (A “QUALIFIED INSTITUTIONAL BUYER”) WHO IS EITHER PURCHASING
FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER IN A
TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A OR (2) TO THE SELLER OR ANY OF
ITS AFFILIATES AND BY THE SELLER OR ANY OF ITS AFFILIATES AS PART OF THE INITIAL
DISTRIBUTION OR ANY REDISTRIBUTION OF THE CERTIFICATES BY THE SELLER OR ANY OF
ITS AFFILIATES AND (B) IN ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS OF ANY
STATE OF THE UNITED STATES AND ANY OTHER APPLICABLE JURISDICTION. EACH PURCHASER
WILL BE DEEMED TO HAVE MADE CERTAIN REPRESENTATIONS AND AGREEMENTS SET FORTH IN
THE TRUST AGREEMENT. ANY TRANSFER IN VIOLATION OF THE FOREGOING WILL BE OF NO
FORCE AND EFFECT, WILL BE VOID AB INITIO, AND WILL NOT OPERATE TO TRANSFER ANY
RIGHTS TO THE TRANSFEREE, NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY TO
THE ISSUER, THE OWNER TRUSTEE, OR ANY INTERMEDIARY. IF AT ANY TIME, THE ISSUER
DETERMINES OR IS NOTIFIED THAT THE HOLDER OF SUCH CERTIFICATE OR PERCENTAGE
INTEREST IN SUCH CERTIFICATE WAS IN BREACH, AT THE TIME GIVEN, OF ANY OF THE
REPRESENTATIONS SET FORTH IN THE TRUST AGREEMENT, THE ISSUER AND THE OWNER
TRUSTEE MAY CONSIDER THE ACQUISITION OF THIS CERTIFICATE OR SUCH INTEREST IN
SUCH CERTIFICATE VOID AND REQUIRE THAT THIS CERTIFICATE OR SUCH INTEREST HEREIN
BE TRANSFERRED TO A PERSON DESIGNATED BY THE ISSUER.

 

   13   

Amended and Restated

Trust Agreement (2015-4)



--------------------------------------------------------------------------------

BY ACQUIRING THIS CERTIFICATE (OR ANY INTEREST HEREIN), EACH PURCHASER OR
TRANSFEREE WILL BE DEEMED TO REPRESENT AND WARRANT THAT IT IS NOT ACQUIRING THIS
CERTIFICATE (OR ANY INTEREST HEREIN) ON BEHALF OF OR WITH ANY ASSETS OF (I) AN
“EMPLOYEE BENEFIT PLAN” AS DEFINED IN SECTION 3(3) OF THE EMPLOYEE RETIREMENT
INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”) WHICH IS SUBJECT TO TITLE I OF
ERISA, (II) A “PLAN” AS DEFINED IN SECTION 4975(e)(1) OF THE INTERNAL REVENUE
CODE OF 1986, AS AMENDED (THE “CODE”), WHICH IS SUBJECT TO SECTION 4975 OF THE
CODE, (III) AN ENTITY WHOSE UNDERLYING ASSETS ARE DEEMED TO INCLUDE THE ASSETS
OF ANY OF THE FOREGOING BY REASON OF SUCH EMPLOYEE BENEFIT PLAN’S OR PLAN’S
INVESTMENT IN SUCH ENTITY, OR (IV) ANY GOVERNMENT PLAN, NON-U.S. PLAN, CHURCH
PLAN OR ANY OTHER EMPLOYEE BENEFIT PLAN OR ARRANGEMENT THAT IS SUBJECT TO ANY
FEDERAL, STATE, LOCAL OR OTHER LAW THAT IS SUBSTANTIALLY SIMILAR TO THE
FIDUCIARY PROVISIONS OF ERISA OR SECTION 4975 OF THE CODE (“SIMILAR LAW”).

EACH PURCHASER OR TRANSFEREE SHALL REPRESENT AND WARRANT THAT IT IS A U.S.
PERSON. EACH PURCHASER OR TRANSFEREE WILL BE DEEMED TO HAVE MADE CERTAIN
REPRESENTATIONS AND AGREEMENTS SET FORTH IN THE TRUST AGREEMENT. ANY TRANSFER IN
VIOLATION OF THE FOREGOING WILL BE OF NO FORCE AND EFFECT, WILL BE VOID AB
INITIO, AND WILL NOT OPERATE TO TRANSFER ANY RIGHTS TO THE PURCHASER OR
TRANSFEREE, NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY TO THE ISSUER, THE
OWNER TRUSTEE, OR ANY INTERMEDIARY. IF AT ANY TIME, THE ISSUER DETERMINES OR IS
NOTIFIED THAT THE PURCHASER OR TRANSFEREE OF SUCH CERTIFICATE OR BENEFICIAL
INTEREST IN SUCH CERTIFICATE WAS IN BREACH, AT THE TIME GIVEN, OF ANY OF THE
REPRESENTATIONS SET FORTH IN THE TRUST AGREEMENT, THE ISSUER AND THE OWNER
TRUSTEE MAY CONSIDER THE ACQUISITION OF THIS CERTIFICATE OR SUCH INTEREST IN
SUCH CERTIFICATE VOID AND REQUIRE THAT THIS CERTIFICATE OR SUCH INTEREST HEREIN
BE TRANSFERRED TO A PERSON DESIGNATED BY THE ISSUER.

TRANSFERS OF THIS CERTIFICATE MUST GENERALLY BE ACCOMPANIED BY APPROPRIATE TAX
TRANSFER DOCUMENTATION AND ARE SUBJECT TO RESTRICTIONS AS PROVIDED IN THE TRUST
AGREEMENT. EACH PURCHASER OR TRANSFEREE OF THIS CERTIFICATE (OR INTEREST HEREIN)
WILL BE REQUIRED TO

 

   14   

Amended and Restated

Trust Agreement (2015-4)



--------------------------------------------------------------------------------

PROVIDE TO THE OWNER TRUSTEE, THE ADMINISTRATOR, THE INDENTURE TRUSTEE AND THE
CERTIFICATE PAYING AGENT A CERTIFICATION OF NON-FOREIGN STATUS (E.G., IRS FORM
W-9), SIGNED UNDER PENALTIES OF PERJURY, OR OTHER INFORMATION OR DOCUMENTATION
REQUESTED BY THE OWNER TRUSTEE, THE ADMINISTRATOR, THE INDENTURE TRUSTEE OR THE
CERTIFICATE PAYING AGENT TO DETERMINE THAT PAYMENTS ON THIS CERTIFICATE WILL NOT
BE SUBJECT TO WITHHOLDING UNDER U.S. TAX LAW.”

(f) If (1) a transfer or attempted or purported transfer of any Certificate or
interest therein was consummated in compliance with the provisions of this
Section 3.7 on the basis of a materially incorrect certification from the
transferor or purported transferee, (2) a transferee of a Certificate failed to
deliver to the Certificate Registrar a Certificate Investor Representation
Letter in the form of Exhibit B hereto or (3) the Certificateholder of any
Certificate or interest therein is in material breach of any representation or
agreement set forth in any Certificate or any deemed representation or agreement
of such Certificateholder, the Certificate Registrar, upon actual knowledge of
such circumstances, will not register such attempted or purported transfer and,
if a transfer has been registered, such transfer shall be absolutely null and
void ab initio and shall not operate to transfer any rights to the purported
transferee (such purported transferee, a “Disqualified Transferee”) and the last
preceding Certificateholder of such Certificateholder that was not a
Disqualified Transferee shall be restored to all rights as a Certificateholder
thereof retroactively to the date of the purported transfer of such Certificate
by such Certificateholder.

(g) Lost, Stolen, Mutilated or Destroyed Certificates. If (i) any mutilated
Certificate is surrendered to the Certificate Registrar, or (ii) the Certificate
Registrar receives evidence to its satisfaction that any Certificate has been
destroyed, lost or stolen, and upon proof of ownership satisfactory to the
Certificate Registrar together with such security or indemnity as may be
requested by the Owner Trustee, the Indenture Trustee and the Certificate
Registrar to save them harmless, the Owner Trustee shall execute, and the
Certificate Registrar shall authenticate and deliver, a new Certificate for the
same Percentage Interest as the Certificate so mutilated, destroyed, lost or
stolen, of like tenor and bearing a different issue number, with such notations,
if any, as the Certificate Registrar shall determine. Upon the issuance of any
new Certificate under this Section 3.7, the Issuer, the Indenture Trustee, the
Certificate Registrar or the Owner Trustee may require the payment of a sum
sufficient to cover any tax or other governmental charge that may be imposed in
connection with any transfer or exchange of the Certificate and any other
reasonable expenses (including the reasonable fees and expenses of the Issuer,
the Indenture Trustee, the Certificate Registrar and the Owner Trustee)
connected therewith. Any duplicate Certificate issued pursuant to this
Section 3.7 shall constitute complete and indefeasible evidence of ownership in
the Issuer, as if originally issued, whether or not the lost, stolen or
destroyed Certificate shall be found at any time.

 

   15   

Amended and Restated

Trust Agreement (2015-4)



--------------------------------------------------------------------------------

(h) No transfer of the Certificates (or any interest therein) is permitted
unless (1) such transfer is of a Certificate with a Percentage Interest of more
than 5% (or of an interest in a Certificate representing a Percentage Interest
of more than 5%) and (2) the Seller, on behalf of the Issuer, consents in
writing to the proposed transfer, which consent shall be granted unless the
Seller determines that such transfer would either create a risk that the Issuer
would be classified for federal or any applicable state tax purposes as an
association (or a publicly traded partnership) taxable as a corporation (e.g.,
the transfer could cause the aggregate number of beneficial owners of Restricted
Notes, the Certificates (or interests therein) and any instrument with respect
to which there has not been rendered an opinion that it will be treated as debt
for United States federal income tax purposes, issued by an entity 50% or more
of the value of which is or will be attributable to direct or indirect interests
in the Issuer, to exceed 95).

(i) In the case of the first transfer of a Certificate that will result in the
Issuer being deemed to have more than one beneficial owner for federal income
tax purposes, the Seller shall be entitled to request an Initial Certificate
Transfer Opinion.

SECTION 3.8. Appointment of the Certificate Paying Agent. To the extent
Definitive Certificates have been issued, the Certificate Paying Agent shall
make distributions to Certificateholders from the Certificate Distribution
Account pursuant to Section 5.2 and shall report the amounts of such
distributions to the Owner Trustee and the Servicer; provided, however, that no
such reports shall be required so long as the Seller or an affiliate of the
Seller is the sole Certificateholder. Any Certificate Paying Agent shall have
the revocable power to withdraw funds from the Certificate Distribution Account
for the purpose of making the distributions referred to above. The Issuer may
revoke such power and remove the Certificate Paying Agent if the Issuer
determines in its sole discretion that the Certificate Paying Agent shall have
failed to perform its obligations under this Agreement in any material respect.
The Certificate Paying Agent shall initially be Wells Fargo Bank, National
Association, and any co-paying agent chosen by the Certificate Paying Agent.
Wells Fargo Bank, National Association shall be permitted to resign as
Certificate Paying Agent upon thirty (30) days’ written notice to the Owner
Trustee. If Wells Fargo Bank, National Association shall no longer be the
Certificate Paying Agent, the Issuer shall appoint a successor to act as
Certificate Paying Agent (which shall be a bank or trust company). The Issuer
shall cause such successor Certificate Paying Agent or any additional
Certificate Paying Agent appointed by the Issuer to execute and deliver an
instrument in which such successor Certificate Paying Agent or additional
Certificate Paying Agent shall agree with the Issuer that as Certificate Paying
Agent, such successor Certificate Paying Agent or additional Certificate Paying
Agent shall hold all sums, if any, held by it for payment to the
Certificateholders in trust for the benefit of the Certificateholders entitled
thereto until such sums shall be paid to such Certificateholders. The
Certificate Paying Agent shall return all unclaimed funds to the Owner Trustee
and upon removal of a Certificate Paying Agent such Certificate Paying Agent
shall also return all funds in its possession to the Owner Trustee. The rights,
protections, indemnities and immunities of the Indenture Trustee under the
Indenture and the Sale and Servicing Agreement shall apply to Wells Fargo Bank,
National Association in its role as Certificate Paying Agent, Certificate
Registrar or Relevant Trustee for so long as it shall act as Certificate Paying
Agent, Certificate Registrar or Relevant Trustee and, to the extent applicable,
to any other paying agent, certificate registrar or authenticating agent
appointed hereunder. Any reference in this Agreement to the Certificate Paying
Agent shall include any co-paying agent unless the context requires otherwise.

 

   16   

Amended and Restated

Trust Agreement (2015-4)



--------------------------------------------------------------------------------

SECTION 3.9. Maintenance of Office or Agency. As long as any of the Certificates
remain outstanding, the Issuer shall maintain an office or agency where
Certificates may be surrendered for registration of transfer or exchange, and
where notices and demands to or upon the Issuer in respect of the Certificates
and this Agreement may be served. The Issuer hereby initially designates the
Corporate Trust Office of the Certificate Registrar for the purposes of
surrendering Certificates for registration or exchange of Certificates, and the
Corporate Trust Office of the Owner Trustee for all other purposes. The Issuer
shall give prompt written notice to the Certificateholders, the Indenture
Trustee and the Owner Trustee of the location, and of any change in the
location, of any such office or agency. If at any time the Issuer shall fail to
maintain any such office or agency or shall fail to furnish the Indenture
Trustee and the Owner Trustee with the address thereof, such surrenders, notices
and demands may be made or served at the applicable Corporate Trust Office of
the Owner Trustee, and the Issuer hereby appoints the Owner Trustee as its agent
to receive all such surrenders, notices and demands.

SECTION 3.10. Relevant Trustee. Following the payment in full of principal of,
and interest on, the Notes and receipt of written notification from the
Servicer, the Certificate Paying Agent shall assume the role of Relevant Trustee
and shall perform the express obligations of the Relevant Trustee under the Sale
and Servicing Agreement. All of the same rights, protections, indemnities and
immunities of Wells Fargo Bank, National Association hereunder (individually and
as Certificate Paying Agent) shall be equally applicable to Wells Fargo Bank,
National Association in its role as Relevant Trustee under the Transaction
Documents.

SECTION 3.11. Statement to Certificateholders. To the extent the Certificate
Paying Agent has assumed the role of Relevant Trustee pursuant to the terms of
Section 3.10;

(a) The Certificate Paying Agent may make all reports or notices required to be
provided by the Relevant Trustee under Section 4.6 of the Sale and Servicing
Agreement available via its internet website; provided, however, that the
Certificate Paying Agent shall, if requested by the Administrator, deliver any
such reports or notices in writing or via email to the Administrator. Any
information that is disseminated in accordance with the provisions of this
Section 3.11 shall not be required to be disseminated in any other form or
manner. The Certificate Paying Agent will make no representations or warranties
as to the accuracy or completeness of such documents and will assume no
responsibility therefor.

(b) The Certificate Paying Agent’s internet website shall be initially located
at www.ctslink.com or at such other address as shall be specified by the
Certificate Paying Agent from time to time in writing to the Certificateholders,
the Servicer, the Issuer or any Paying Agent. In connection with providing
access to the Certificate Paying Agent’s internet website, the Certificate
Paying Agent may require registration and the acceptance of a disclaimer. The
Certificate Paying Agent shall not be liable for the dissemination of
information in accordance with this Agreement. The Certificate Paying Agent
shall notify Certificateholders in writing of any changes in the address or
means of access to the eRoom where the reports are accessible.

 

   17   

Amended and Restated

Trust Agreement (2015-4)



--------------------------------------------------------------------------------

(c) Upon receipt by the Certificate Paying Agent from the Seller of any reports
or general loan data, the Certificate Paying Agent will make such reports or
data available to the Certificateholders via its internet website as specified
pursuant to clause (b) above; provided, that the Certificate Paying Agent shall
not be required to forward any such reports to any Certificateholder who is the
Seller or an Affiliate of the Seller. The Certificate Paying Agent shall have no
duty or obligations to review, verify or confirm the reports or any information
contained therein, and shall have no liability in connection therewith.

ARTICLE IV

ACTIONS BY OWNER TRUSTEE

SECTION 4.1. Prior Notice to Certificateholders with Respect to Certain Matters.
With respect to the following matters, unless the Administrator notifies the
Owner Trustee that the Indenture, the Purchase Agreement or the Sale and
Servicing Agreement, as applicable, provides that the consent of the
Certificateholders shall not be required, the Owner Trustee shall not take
action unless at least 10 days before the taking of such action (or if 10 days’
advance notice is impracticable, as much advance notice as is practicable), the
Owner Trustee shall have notified the Certificateholders in writing of the
proposed action and within 10 days of such notice (or such shorter time as
specified in such notice) none of the Certificateholders shall have notified the
Owner Trustee in writing that such Certificateholder has withheld consent or
provided alternative direction:

(a) the amendment of the Indenture by a supplemental indenture in circumstances
where the consent of any Noteholder is required;

(b) the amendment of the Indenture by a supplemental indenture in circumstances
where the consent of any Noteholder is not required and such amendment
materially adversely affects the interests of the Certificateholders;

(c) the amendment, change or modification of the Sale and Servicing Agreement,
or the Administration Agreement, except to cure any ambiguity or defect or to
amend or supplement any provision in a manner that would not materially
adversely affect the interests of the Certificateholders; or

(d) the appointment pursuant to the Indenture of a successor Indenture Trustee
or the consent to the assignment by the Note Registrar or the Indenture Trustee
of its obligations under the Indenture or this Agreement, as applicable.

SECTION 4.2. Action by Certificateholders with Respect to Certain Matters. The
Owner Trustee shall not have the power, except upon the direction of the
Majority Certificateholders, to (a) except as expressly provided in the
Transaction Documents, sell the Collateral after the termination of the
Indenture in accordance with its terms, (b) remove the

 

   18   

Amended and Restated

Trust Agreement (2015-4)



--------------------------------------------------------------------------------

Administrator under the Administration Agreement pursuant to Section 8 thereof
or (c) appoint a successor Administrator under the Administration Agreement
pursuant to Section 8 thereof. The Owner Trustee shall take the actions referred
to in the preceding sentence only upon written instructions signed by the
Majority Certificateholders.

SECTION 4.3. Action by Certificateholders with Respect to Bankruptcy.

(a) The Issuer shall not, without the prior written consent of the Owner Trustee
and 100% of the Certificateholders, commence a Bankruptcy Event with respect to
the Issuer. In considering whether to give or withhold written consent to the
Bankruptcy Event by the Issuer, the Owner Trustee, with the consent of the
Certificateholders, shall consider the interests of the Noteholders in addition
to the interests of the Issuer and whether the Issuer is insolvent. The Owner
Trustee shall have no duty to give such written consent to a Bankruptcy Event by
the Issuer if the Owner Trustee shall not have been furnished (at the expense of
the Person that requested such letter be furnished to the Owner Trustee) a
letter from an independent accounting firm of national reputation stating that
in the opinion of such firm the Issuer is then insolvent. The Owner Trustee
shall not be personally liable to any Noteholder or Certificateholder on account
of the Owner Trustee’s good faith reliance on the provisions of this Section 4.3
and no Noteholder or Certificateholder shall have any claim for breach of
fiduciary duty or otherwise against the Owner Trustee for giving or withholding
its consent to any such Bankruptcy Event.

(b) The parties hereto stipulate and agree that no Certificateholder has the
power to commence any Bankruptcy Action on the part of the Issuer.

SECTION 4.4. Restrictions on Certificateholders’ Power. The Certificateholders
shall not direct the Owner Trustee to take or refrain from taking any action if
such action or inaction would be contrary to any obligation of the Issuer or the
Owner Trustee under this Agreement or any of the Transaction Documents or would
be contrary to Section 2.3, nor shall the Owner Trustee be obligated to follow
any such direction, if given.

SECTION 4.5. Acts of Certificateholders; Majority Control.

(a) Any request, demand, authorization, direction, notice, consent, waiver or
other action provided by this Agreement to be given or taken by
Certificateholders may be embodied in and evidenced by one or more instruments
of substantially similar tenor signed by such Certificateholders in person or by
agents duly appointed in writing; and except as herein otherwise expressly
provided such action shall become effective when such instrument or instruments
are delivered to the Owner Trustee, and, where it is hereby expressly required,
to the Issuer. Such instrument or instruments (and the action embodied therein
and evidenced thereby) are herein sometimes referred to as the “Act” of the
Certificateholders signing such instrument or instruments. Proof of execution of
any such instrument or of a writing appointing any such agent shall be
sufficient for any purpose of this Agreement and (subject to Article VI)
conclusive in favor of the Owner Trustee and the Issuer, if made in the manner
provided in this Section 4.5.

 

   19   

Amended and Restated

Trust Agreement (2015-4)



--------------------------------------------------------------------------------

(b) The fact and date of the execution by any person of any such instrument or
writing may be proved in any manner that the Owner Trustee deems sufficient.

(c) The ownership of Certificates shall be proved by the Certificate Register.

(d) Any request, demand, authorization, direction, notice, consent, waiver or
other action by any Certificateholder shall bind the Holder of every Certificate
issued upon the registration thereof or in exchange therefor or in lieu thereof,
in respect of anything done, omitted or suffered to be done by the Owner Trustee
or the Issuer in reliance thereon, whether or not notation of such action is
made upon such Certificate.

(e) Except as otherwise provided herein, to the extent that there is more than
one Certificateholder, any action which may be taken or consent or instructions
which may be given by the Certificateholders under this Agreement may be taken
by the Majority Certificateholders at the time of such action.

ARTICLE V

APPLICATION OF TRUST FUNDS; CERTAIN DUTIES

SECTION 5.1. Application of Trust Funds. Deposits into the Certificate
Distribution Account shall be made in accordance with the provisions of the
Indenture, the Sale and Servicing Agreement and this Agreement. On each Payment
Date to the extent Definitive Certificates have been issued, the Certificate
Paying Agent shall withdraw from the Certificate Distribution Account and
distribute to the Certificateholders, pro rata based on the Percentage Interest
of each Certificateholder, all funds received in accordance with the provisions
of the Indenture and this Agreement. Subject to the lien of the Indenture and
Section 5.5 of this Agreement, the Certificate Paying Agent shall promptly
distribute to the Certificateholders all other amounts (if any) received by the
Certificate Paying Agent on behalf of the Issuer in respect of the Trust Estate
(pro rata based on the Percentage Interest of each such Certificateholder).
After the termination of the Indenture in accordance with its terms, the
Certificate Paying Agent, in accordance with the written direction of the
Administrator pursuant to Section 9.1(a), shall distribute all amounts received
(if any) by the Issuer, the Certificate Paying Agent and the Owner Trustee in
respect of the Trust Estate to or at the direction of the Certificateholders
subject to Section 3808(e) of the Statutory Trust Statute.

SECTION 5.2. Method of Payment. Subject to the Indenture and the Sale and
Servicing Agreement, distributions required to be made to the Certificateholders
on any Payment Date and all amounts received by the Issuer, the Indenture
Trustee or the Owner Trustee on any other date that are payable to the
Certificateholders pursuant to this Agreement or any other Transaction Document
shall be made to the Certificateholders by wire transfer, in immediately
available funds, to the account of each Certificateholder designated by the
Certificateholder to the Owner Trustee and Indenture Trustee in writing.

SECTION 5.3. Reports by Owner Trustee to Certificateholders. (a) The
Administrator shall prepare, or, at the request and expense of the
Administrator, the Owner Trustee shall

 

   20   

Amended and Restated

Trust Agreement (2015-4)



--------------------------------------------------------------------------------

prepare (or cause to be prepared) and the Administrator shall sign on behalf of
the Issuer, the Issuer’s tax returns, if any, unless applicable law requires a
Certificateholder or the Owner Trustee to sign such documents.

(b) The Administrator shall prepare and deliver, or, at the request of the
Administrator, the Certificate Paying Agent shall deliver (or cause to be
delivered) to each Certificateholder, as may be required by the Code and
applicable Treasury Regulations, such information as may be required (including
Schedule K-1, if applicable) to enable each Certificateholder to prepare its
federal and state income tax returns.

(c) As long as the Issuer is treated as a partnership for federal income tax
purposes and the Seller or a U.S. Affiliate is a beneficial owner of a
Certificate, to the extent allowed by the Code, the Seller or such U.S.
Affiliate shall be designated the “tax matters partner” of the Trust pursuant to
Section 6231(a)(7) of the Code and applicable Treasury Regulations. If neither
the Seller nor an Affiliate of the Seller is a beneficial owner of a
Certificate, then the Certificateholder with the largest Percentage Interest
shall be designated the “tax matters partner” of the Issuer pursuant to
Section 6231(a)(7) of the Code and applicable Treasury Regulations.

SECTION 5.4. Certificate Distribution Account. The Certificate Distribution
Account shall be established as a non-interest bearing trust account pursuant to
Section 4.1 of the Sale and Servicing Agreement. Funds on deposit in the
Certificate Distribution Account shall be held uninvested. The
Certificateholders shall possess all beneficial right, title and interest in and
to all funds on deposit from time to time in the Certificate Distribution
Account and all proceeds thereof. Except as otherwise provided herein, in the
Indenture or in the Sale and Servicing Agreement, the Certificate Distribution
Account shall be under the sole dominion and control of the Certificate Paying
Agent for the benefit of the Certificateholders. If, at any time, the
Certificate Distribution Account ceases to be an Eligible Account, the Servicer
on behalf of the Issuer, shall, within ten (10) Business Days (or such longer
period) after becoming aware of the fact, establish a new Certificate
Distribution Account as an Eligible Account and shall direct the Certificate
Paying Agent to transfer any cash then on deposit in the Certificate
Distribution Account to such new Certificate Distribution Account.

SECTION 5.5. Withholding.

(a) If any withholding tax is imposed on the Issuer’s payment, distribution or
allocation of income to a Certificateholder, such tax shall reduce the amount
otherwise distributable to the Certificateholder in accordance with this
Section 5.5; provided that the Owner Trustee, the Indenture Trustee or the
Certificate Paying Agent shall not have an obligation to withhold any such
amount if and for so long as the Seller or a U.S. Affiliate of the Seller is the
sole Certificateholder. The Owner Trustee, the Indenture Trustee or the
Certificate Paying Agent is hereby authorized and directed to retain from
amounts otherwise distributable to the Certificateholders sufficient funds for
the payment of any tax that is legally owed by the Issuer (but such
authorization shall not prevent the Owner Trustee, the Indenture Trustee or the
Certificate Paying Agent from contesting any such tax in appropriate proceedings
and withholding payment of such tax, if

 

   21   

Amended and Restated

Trust Agreement (2015-4)



--------------------------------------------------------------------------------

permitted by law, pending the outcome of such proceedings). The amount of any
withholding tax imposed with respect to a Certificateholder shall be treated as
cash distributed to such Certificateholder at the time it is withheld by the
Issuer and remitted to the appropriate taxing authority. If there is a
possibility that withholding tax is payable with respect to a payment,
distribution or allocation of income, the Owner Trustee, the Indenture Trustee
or the Certificate Paying Agent may in its sole discretion withhold such amounts
in accordance with this Section 5.5.

(b) With respect to any and all payments to a Certificateholder, (i) the
Certificateholder will provide to the applicable withholding agent (including
the Owner Trustee, the Indenture Trustee or the Certificate Paying Agent), any
documentation or certification required or reasonably appropriate for the such
withholding agent to satisfy its obligations with respect to FATCA, if any, and
to determine whether any withholding tax may be required to be withheld pursuant
to FATCA; and (ii) the Certificateholder acknowledges and agrees that the
applicable withholding agent (including, if applicable, the Owner Trustee, the
Indenture Trustee or the Certificate Paying Agent) shall have the right to
deduct and withhold any required U.S. withholding tax, including any withholding
tax pursuant to FATCA, on any amounts payable with respect to the Certificates
(without any corresponding gross-up or other indemnification) if any such
Certificateholder or beneficial owner either is subject to withholding under
FATCA, fails to comply with the documentation requirements in clause (i), or
otherwise fails to establish a complete exemption from such withholding tax to
the reasonable satisfaction of the applicable withholding agent (including, if
applicable, the Owner Trustee, the Indenture Trustee or the Paying Agent).

SECTION 5.6. Preservation of Information; Communications to Certificateholders.

(a) The Certificate Registrar shall preserve, in as current a form as is
reasonably practicable, the names and addresses of Certificateholders received
in its capacity as the Certificate Registrar and provide a copy thereof to the
Owner Trustee and Certificate Paying Agent; provided, however, that so long as
the Certificate Paying Agent is the Certificate Registrar, no list separate from
the Certificate Register shall be required to be provided to the Certificate
Paying Agent.

(b) The Certificateholders may communicate with other Certificateholders with
respect to their rights under this Agreement or under the Certificates. Upon
receipt by the Certificate Registrar of any written request by three or more
Certificateholders or by one or more Certificateholders holding in the aggregate
more than 25% of the Percentage Interests to receive a copy of the most current
list of Certificateholders together with a copy of the communication that the
applicant proposes to send, the Certificate Registrar shall, at the expense of
the Issuer, distribute such list to the requesting Certificateholders; provided,
that the Certificate Registrar may elect not to afford the requesting
Certificateholders access to the list of Certificateholders if it agrees to mail
the desired communication or proxy, on behalf of and at the expense of the
requesting Certificateholders, to all Certificateholders.

 

   22   

Amended and Restated

Trust Agreement (2015-4)



--------------------------------------------------------------------------------

(c) The Certificate Registrar shall promptly give notice to each
Certificateholder of any change in the Indenture Trustee’s website pursuant to
which the statement pursuant to Section 4.6 of the Sale and Servicing Agreement
is made available of which it has been provided notice pursuant to Section 4.6
of the Sale and Servicing Agreement.

SECTION 5.7. Rule 144A Information. At any time when the Issuer is not subject
to Section 13 or 15(d) of the Exchange Act and is not exempt from reporting
pursuant to Rule 12g3-2(b) under the Exchange Act, upon the request of a
Certificateholder, the Seller shall promptly furnish or cause to be furnished
Rule 144A Information to such Certificateholder, to a prospective purchaser of
such Certificate designated by such Certificateholder or to the Certificate
Registrar for delivery to such Certificateholder or a prospective purchaser
designated by such Certificateholder in order to permit compliance by such
Certificateholder with Rule 144A in connection with the resale of such
Certificate by such Certificateholder.

ARTICLE VI

AUTHORITY AND DUTIES OF OWNER TRUSTEE

SECTION 6.1. General Authority. The Owner Trustee is authorized and directed to
execute and deliver (i) the Transaction Documents to which the Issuer is named
as a party and (ii) each certificate or other document attached as an exhibit to
or contemplated by the Transaction Documents to which the Issuer or the Owner
Trustee is named as a party and any amendment thereto, in each case, in such
form as the Seller shall approve, as evidenced conclusively by the Owner
Trustee’s execution thereof, and at the written direction of the Seller, to
execute on behalf of the Issuer and to direct the Indenture Trustee to
authenticate and deliver Class A-1 Notes in the aggregate principal amount of
$203,400,000, Class A-2-A Notes in the aggregate principal amount of
$188,760,000, Class A-2-B Notes in the aggregate principal amount of
$188,760,000, Class A-3 Notes in the aggregate principal amount of $153,700,000,
Class B Notes in the aggregate principal amount of $170,500,000, Class C Notes
in the aggregate principal amount of $183,100,000, Class D Notes in the
aggregate principal amount of $109,200,000 and Class E Notes in the aggregate
principal amount of $70,460,000. In addition to the foregoing, the Owner Trustee
is authorized, but shall not be obligated, to take all actions required of the
Issuer pursuant to the Transaction Documents. The Owner Trustee is further
authorized from time to time to take such action as the Seller, the
Administrator or the Majority Certificateholders direct in writing with respect
to the Transaction Documents, except to the extent that this Agreement expressly
requires the consent of each Certificateholder for such action.

SECTION 6.2. General Duties. It shall be the duty of the Owner Trustee to
discharge (or cause to be discharged) all of its express responsibilities
pursuant to the terms of this Agreement and the other Transaction Documents in
the interest of the Certificateholders, subject to the Transaction Documents,
and in accordance with the provisions of this Agreement. Notwithstanding the
foregoing, the Owner Trustee shall be deemed to have discharged its duties and
responsibilities hereunder and under the Transaction Documents to the extent the
Administrator has agreed in the Administration Agreement to perform any act or
to discharge

 

   23   

Amended and Restated

Trust Agreement (2015-4)



--------------------------------------------------------------------------------

any duty of the Issuer or the Owner Trustee hereunder or under any Transaction
Document, and the Owner Trustee shall not be liable for the default or failure
of the Administrator to carry out its obligations under the Administration
Agreement and shall have no duty to monitor the performance of the Administrator
or any other Person under the Administration Agreement or any other document.
The Owner Trustee shall have no obligation to administer, service or collect the
Receivables or to maintain, monitor or otherwise supervise the administration,
servicing or collection of the Receivables.

SECTION 6.3. Action upon Instruction.

(a) Subject to Article IV, and in accordance with the Transaction Documents, the
Certificateholders may, by written instruction, direct the Owner Trustee or the
Administrator in the management of the Issuer. Such direction may be exercised
at any time by written instruction of the Certificateholders pursuant to Article
IV.

(b) Subject to Section 7.1, the Owner Trustee shall not be required to take any
action hereunder or under any Transaction Document if the Owner Trustee shall
have reasonably determined or been advised by counsel that such action is likely
to result in liability on the part of the Owner Trustee or is contrary to the
terms hereof or of any Transaction Document or is otherwise contrary to law.

(c) Whenever the Owner Trustee is unable to decide between alternative courses
of action permitted or required by the terms of this Agreement or any
Transaction Document or is unsure as to the application of any provision of this
Agreement or any Transaction Document or any such provision is ambiguous as to
its application, or is, or appears to be, in conflict with any other applicable
provision, or in the event that this Agreement permits any determination by the
Owner Trustee or is silent or is incomplete as to the course of action that the
Owner Trustee is required to take with respect to a particular set of facts, the
Owner Trustee shall promptly give notice (in such form as shall be appropriate
under the circumstances) to the Certificateholders requesting instruction as to
the course of action to be adopted or application of such provision, and to the
extent the Owner Trustee acts or refrains from acting in good faith in
accordance with any written instruction of the Majority Certificateholders (or,
if specifically required hereunder, all Certificateholders) received, the Owner
Trustee shall not be liable on account of such action or inaction to any Person.
If the Owner Trustee shall not have received appropriate instruction within ten
days of such notice (or within such shorter period of time as reasonably may be
specified in such notice or may be necessary under the circumstances) it may,
but shall be under no duty to, take or refrain from taking such action, not
inconsistent with this Agreement or the Transaction Documents, as it shall deem
to be in the best interests of the Certificateholders, and shall have no
liability to any Person for such action or inaction.

SECTION 6.4. No Duties Except as Specified in this Agreement or in Instructions.
The Owner Trustee shall not have any duty or obligation to manage, make any
payment with respect to, register, record, sell, dispose of or otherwise deal
with the Trust Estate, or to otherwise take or refrain from taking any action
under, or in connection with, any document contemplated hereby

 

   24   

Amended and Restated

Trust Agreement (2015-4)



--------------------------------------------------------------------------------

to which the Issuer or the Owner Trustee is a party, except as expressly
provided by the terms of this Agreement or in any document or written
instruction received by the Owner Trustee pursuant to Section 6.3; and no
implied duties (including fiduciary duties existing at law or in equity) or
obligations shall be read into this Agreement or any Transaction Document
against the Owner Trustee. The Owner Trustee shall have no responsibility for
filing any financing or continuation statement in any public office at any time
or to otherwise perfect or maintain the perfection of any security interest or
lien granted to it hereunder or to prepare or file any Commission filing
(including any filings required under the Sarbanes-Oxley Act) for the Issuer or
to record this Agreement or any Transaction Document. Wilmington Trust
nevertheless agrees that it will, at its own cost and expense, promptly take all
action as may be necessary to discharge any Liens on any part of the Trust
Estate that result from actions by, or claims against, Wilmington Trust that are
not related to the ownership or the administration of the Trust Estate or the
Trust.

SECTION 6.5. No Action Except under Specified Documents or Instructions. The
Owner Trustee shall not manage, control, use, sell, dispose of or otherwise deal
with any part of the Trust Estate except (i) in accordance with the powers
granted to and the authority conferred upon the Owner Trustee pursuant to this
Agreement, (ii) in accordance with the Transaction Documents and (iii) in
accordance with any document or instruction delivered to the Owner Trustee
pursuant to Section 6.3.

SECTION 6.6. Restrictions. The Owner Trustee shall not take any action (a) that
is inconsistent with the purposes of the Issuer set forth in Section 2.3 or
(b) that, to the actual knowledge of a Responsible Officer of the Owner Trustee,
would (i) affect the treatment of the Notes as indebtedness for federal income,
state and local income, franchise and value added tax purposes, (ii) be deemed
to cause a taxable exchange of the Notes for federal income or state income or
franchise tax purposes or (iii) cause the Issuer or any portion thereof to be
treated as an association or publicly traded partnership taxable as a
corporation for federal income, state and local income or franchise and value
added tax purposes. The Certificateholders shall not direct the Owner Trustee to
take action that would violate the provisions of this Section 6.6.

ARTICLE VII

CONCERNING OWNER TRUSTEE

SECTION 7.1. Acceptance of Trusts and Duties. The Owner Trustee accepts the
trusts hereby created and agrees to perform its duties hereunder with respect to
such trusts but only upon the terms of this Agreement. The Owner Trustee also
agrees to disburse all moneys actually received by it constituting part of the
Trust Estate upon the terms of the Transaction Documents and this Agreement. The
Owner Trustee shall not be personally liable or accountable hereunder or under
any Transaction Document under any circumstances notwithstanding anything herein
or in the Transaction Documents to the contrary, except (i) for its own willful
misconduct, bad faith or gross negligence, (ii) in the case of the inaccuracy of
any representation or warranty contained in Section 7.4 expressly made by
Wilmington Trust in its individual capacity, (iii) for liabilities arising from
the failure of Wilmington Trust to perform obligations expressly undertaken by
it in the last sentence of Section 6.4 or (iv) for taxes, fees or

 

   25   

Amended and Restated

Trust Agreement (2015-4)



--------------------------------------------------------------------------------

other charges on, based on or measured by, any fees, commissions or compensation
received by the Owner Trustee. In particular, but not by way of limitation (and
subject to the exemptions set forth in the preceding sentence):

(a) The Owner Trustee shall not be liable for any error of judgment made in good
faith by any officer or employee of the Owner Trustee.

(b) Under no circumstances shall the Owner Trustee be personally liable
hereunder for any indebtedness of the Issuer.

(c) The Owner Trustee shall not be personally liable for the payment of any tax
imposed on the Issuer or amounts that are includable in the federal gross income
of the Certificateholders.

(d) No provision of this Agreement shall require the Owner Trustee to expend or
risk funds or otherwise incur any financial liability in the performance of any
of the Owner Trustee’s duties or powers hereunder, if the Owner Trustee believes
or is advised by its legal counsel that repayment of such funds or adequate
indemnity against such risk or liability is not assured or provided to its
reasonable satisfaction.

(e) Under no circumstance shall the Owner Trustee be liable for any
representation, warranty, covenant, or obligation or indebtedness of the Issuer
hereunder or under the Transaction Documents or any other agreement, document or
certificate contemplated by the foregoing.

(f) The Owner Trustee shall not be liable with respect to any action taken or
omitted to be taken by the Certificate Registrar or the Certificate Paying Agent
(when not the Owner Trustee) or by the Administrator, the Indenture Trustee or
the Servicer and the Owner Trustee shall not be liable for performing or
supervising the performance of any obligations or duties under this Agreement,
the Administration Agreement, the Sale and Servicing Agreement or the Indenture,
or under any other document contemplated hereby or thereby, which are to be
performed by the Certificate Registrar, the Certificate Paying Agent, the
Administrator, the Indenture Trustee, the Servicer or any other Person under
such documents.

(g) The Owner Trustee shall not be responsible for or in respect of the recitals
herein, the validity or sufficiency of this Agreement, or for the due execution
hereof by the Seller or for the form, character, genuineness, sufficiency, value
or validity of the Trust Estate or for or in respect of the validity or
sufficiency of the Transaction Documents or any other document contemplated
thereby to which the Owner Trustee is not a party.

(h) Notwithstanding anything contained herein or in any of the Transaction
Documents to the contrary, the Owner Trustee shall not be required to take any
action in any jurisdiction other than in the State of Delaware if the taking of
such action will (i) require the consent or approval or authorization or order
of or the giving of notice to, or the registration with or taking of any action
in respect of, any state or other governmental

 

   26   

Amended and Restated

Trust Agreement (2015-4)



--------------------------------------------------------------------------------

authority or agency of any jurisdiction other than the State of Delaware;
(ii) result in any fee, tax or other governmental charge under the laws of any
jurisdiction or any political subdivisions thereof in existence on the date
hereof other than the State of Delaware becoming payable by the Owner Trustee;
or (iii) subject the Owner Trustee to personal jurisdiction in any jurisdiction
other than the State of Delaware for causes of action arising from acts
unrelated to the consummation of the transactions by the Owner Trustee
contemplated hereby.

(i) The Owner Trustee shall not be liable with respect to any action taken or
omitted to be taken by it in accordance with the instructions of the
Certificateholders, the Servicer or the Administrator.

(j) The Owner Trustee shall be under no duty to exercise any of the rights or
powers vested in it by this Agreement, or to institute, conduct or defend any
litigation under this Agreement or otherwise or in relation to this Agreement or
any Transaction Document, at the request, order or written direction of the
Certificateholders, unless such Certificateholders have offered to provide to
the Owner Trustee, to the extent requested by the Owner Trustee, security or
indemnity satisfactory to it against the costs, expenses and liabilities that
may be incurred by the Owner Trustee therein or thereby. The Owner Trustee shall
not be liable for the performance of any discretionary act enumerated in this
Agreement or in any Transaction Document other than for its gross negligence,
bad faith or willful misconduct in the performance of any such act.

(k) All funds deposited with the Owner Trustee hereunder may be held in a
non-interest bearing account and the Owner Trustee shall not be liable for any
interest thereon or for any loss as a result of the investment thereof at the
direction of the Certificateholders.

(l) In no event shall the Owner Trustee be liable for any damages in the nature
of punitive, special, indirect or consequential damages however styled,
including, without limitation, lost profits, or for losses due to forces beyond
the control of the Owner Trustee, including, without limitation, strikes, work
stoppages, acts of war or terrorism, insurrection, revolution, nuclear or
natural catastrophes or acts of God, and interruptions, loss or malfunctions of
utilities, communications or computer (software and hardware) services provided
to the Owner Trustee.

(m) The Owner Trustee shall not be deemed to have actual knowledge of any fact
or event unless a Responsible Officer of the Owner Trustee has received written
notice of such fact or event.

SECTION 7.2. Furnishing of Documents. The Owner Trustee shall furnish to the
Certificateholders promptly upon receipt of a written request therefor,
duplicates or copies of all reports, notices, requests, demands, certificates,
financial statements and any other instruments furnished to the Owner Trustee
under the Transaction Documents.

 

   27   

Amended and Restated

Trust Agreement (2015-4)



--------------------------------------------------------------------------------

SECTION 7.3. Notice of Events of Default and Servicer Replacement Event. The
Owner Trustee shall promptly upon receipt of a list of Certificateholders from
the Certificate Registrar give notice to each Certificateholder of any
(a) Default or Event of Default of which it has been provided notice pursuant to
Section 6.5 of the Indenture and (b) Servicer Replacement Event of which it has
been provided notice pursuant to Section 7.1 of the Sale and Servicing
Agreement.

SECTION 7.4. Representations and Warranties. Wilmington Trust hereby represents
and warrants to the Seller for the benefit of the Certificateholders, that:

(a) It is a national banking association duly formed and validly existing under
the laws of the United States of America and having an office within the State
of Delaware. It has all requisite corporate power and authority to execute,
deliver and perform its obligations under this Agreement.

(b) It has taken all corporate action necessary to authorize the execution and
delivery by it of this Agreement, and this Agreement will be executed and
delivered by one of its officers who is duly authorized to execute and deliver
this Agreement on its behalf.

(c) This Agreement constitutes a legal, valid and binding obligation of the
Owner Trustee, enforceable against the Owner Trustee in accordance with its
terms, subject, as to enforceability, to applicable bankruptcy, insolvency,
reorganization, conservatorship, receivership, liquidation and other similar
laws affecting enforcement of the rights of creditors of banks generally and to
equitable limitations on the availability of specific remedies.

(d) Neither the execution nor the delivery by it of this Agreement, nor the
consummation by it of the transactions contemplated hereby nor compliance by it
with any of the terms or provisions hereof will contravene any federal or
Delaware law, governmental rule or regulation governing the banking or trust
powers of the Owner Trustee or any judgment or order binding on it, or
constitute any default under its charter documents or by-laws.

SECTION 7.5. Reliance; Advice of Counsel.

(a) The Owner Trustee shall incur no personal liability to anyone in acting upon
any signature, instrument, notice, resolution, request, consent, order,
certificate, report, opinion, bond or other document or paper believed by it to
be genuine and believed by it to be signed by the proper party or parties. The
Owner Trustee may accept a certified copy of a resolution of the board of
directors or other governing body of any corporate party as conclusive evidence
that such resolution has been duly adopted by such body and that the same is in
full force and effect. As to any fact or matter the method of the determination
of which is not specifically prescribed herein, the Owner Trustee may for all
purposes hereof rely on a certificate, signed by the president or any vice
president or by the treasurer, secretary or other Authorized Officers of the
relevant party, as to such fact or matter, and such certificate shall constitute
full protection to the Owner Trustee for any action taken or omitted to be taken
by it in good faith in reliance thereon.

 

   28   

Amended and Restated

Trust Agreement (2015-4)



--------------------------------------------------------------------------------

(b) In the exercise or administration of the trusts hereunder and in the
performance of its duties and obligations under this Agreement or the
Transaction Documents, the Owner Trustee (i) may act directly or through its
agents or attorneys pursuant to agreements entered into with any of them, but
the Owner Trustee shall not be personally liable for the conduct or misconduct
of such agents, custodians, nominees (including persons acting under a power of
attorney) or attorneys selected in good faith and (ii) may consult with counsel,
accountants and other skilled persons knowledgeable in the relevant area to be
selected in good faith and employed by it at the expense of the Issuer. The
Owner Trustee shall not be personally liable for anything done, suffered or
omitted in good faith by it in accordance with the written opinion or advice of
any such counsel, accountants or other such persons.

SECTION 7.6. Not Acting in Individual Capacity. Except as provided in this
Article VII, in accepting the trusts hereby created, Wilmington Trust acts
solely as the Owner Trustee hereunder and not in its individual capacity and all
Persons having any claim against the Owner Trustee by reason of the transactions
contemplated by this Agreement or any Transaction Document shall look only to
the Trust Estate for payment or satisfaction thereof.

SECTION 7.7. The Owner Trustee May Own Notes. The Owner Trustee in its
individual or any other capacity may become the owner or pledgee of Notes. The
Owner Trustee may deal with the Seller, the Indenture Trustee, the
Administrator, the Underwriters and their respective Affiliates in banking
transactions with the same rights as it would have if it were not the Owner
Trustee, and the Seller, the Indenture Trustee, the Administrator, the
Underwriters and their respective Affiliates may maintain normal commercial
banking relationships with the Owner Trustee and its Affiliates.

SECTION 7.8. Compliance with Patriot Act. In order to comply with laws, rules,
regulations and executive orders in effect from time to time applicable to
banking institutions, including those relating to the funding of terrorist
activities and money laundering (“Applicable Law”), the Owner Trustee is
required to obtain, verify and record certain information relating to
individuals and entities which maintain a business relationship with the Owner
Trustee. Accordingly, the Seller shall cause to be provided to the Owner Trustee
upon its reasonable request from time to time such identifying information and
documentation as may be available to the Seller in order to enable the Owner
Trustee to comply with Applicable Law.

ARTICLE VIII

COMPENSATION OF OWNER TRUSTEE

SECTION 8.1. The Owner Trustee’s Compensation. The Issuer shall cause the
Servicer to pay to Wilmington Trust pursuant to Section 3.11 of the Sale and
Servicing Agreement from time to time compensation for all services rendered by
Wilmington Trust under this Agreement pursuant to a fee letter between the
Servicer and the Owner Trustee (which compensation shall

 

   29   

Amended and Restated

Trust Agreement (2015-4)



--------------------------------------------------------------------------------

not be limited by any provision of law in regard to the compensation of a
trustee of an express trust). The Servicer, pursuant to Section 3.11 of the Sale
and Servicing Agreement and the fee letter between the Servicer and the Owner
Trustee, shall reimburse Wilmington Trust upon its request for all reasonable
expenses, disbursements and advances incurred or made by Wilmington Trust in
accordance with any provision of this Agreement (including the reasonable
compensation, expenses and disbursements of such agents, experts and counsel as
Wilmington Trust may employ in connection with the exercise and performance of
its rights and its duties hereunder including but not limited to expenses
related to Sections 4.3 and 5.3 hereof), except any such expense may be
attributable to its willful misconduct, gross negligence (other than an error in
judgment) or bad faith. To the extent not paid by the Servicer, such fees and
reasonable expenses shall be paid by the Issuer in accordance with Section 4.4
of the Sale and Servicing Agreement or Section 5.4(b) of the Indenture, as
applicable.

SECTION 8.2. Indemnification. The Seller shall cause the Servicer to indemnify
Wilmington Trust in its individual capacity and as trustee (including without
limitation as Owner Trustee) and its successors, assigns, directors, officers,
employees and agents (the “Indemnified Parties”) from and against, any and all
loss, liability, expense, tax, penalty or claim (including reasonable legal fees
and expenses) of any kind and nature whatsoever which may at any time be imposed
on, incurred by, or asserted against Wilmington Trust in its individual capacity
and as trustee or any Indemnified Party in any way relating to or arising out of
this Agreement, the Transaction Documents, the Trust Estate, the administration
of the Trust Estate or the action or inaction of Wilmington Trust hereunder;
provided, however, that neither the Seller nor the Servicer shall be liable for
or required to indemnify Wilmington Trust from and against any of the foregoing
expenses or indemnities arising or resulting from (i) Wilmington Trust’s own
willful misconduct, bad faith or gross negligence, (ii) the inaccuracy of any
representation or warranty contained in Section 7.4 expressly made by Wilmington
Trust in its individual capacity, (iii) liabilities arising from the failure of
Wilmington Trust to perform obligations expressly undertaken by it in the last
sentence of Section 6.4 or (iv) taxes, fees or other charges on, based on or
measured by any fees, commissions or compensation received by the Owner Trustee.
To the extent not paid by the Servicer, such indemnification shall be paid by
the Issuer in accordance with, and solely to the extent set forth in,
Section 4.4 of the Sale and Servicing Agreement or Section 5.4(b) of the
Indenture, as applicable. The provisions of this Section 8.2 shall survive the
termination of this Agreement and the resignation or removal of the Owner
Trustee.

SECTION 8.3. Payments to the Owner Trustee. Any amounts paid to the Owner
Trustee pursuant to this Article VIII and the Sale and Servicing Agreement or
the Indenture shall be deemed not to be a part of the Trust Estate immediately
after such payment.

ARTICLE IX

TERMINATION OF TRUST AGREEMENT

SECTION 9.1. Dissolution of Issuer. The Issuer shall wind up and dissolve upon
the latest of (1) satisfaction and discharge of the Indenture, (2) the Optional
Purchase of the Trust Estate pursuant to the Sale and Servicing Agreement or
(3) the final distribution from the

 

   30   

Amended and Restated

Trust Agreement (2015-4)



--------------------------------------------------------------------------------

Collection Account established pursuant to Section 4.1(a)(i) of the Sale and
Servicing Agreement. The bankruptcy, liquidation, dissolution, death or
incapacity of a Certificateholder shall not (x) operate to terminate this
Agreement or the Issuer, nor (y) entitle such Certificateholder’s legal
representatives or heirs to claim an accounting or to take any action or
proceeding in any court for a partition or winding up of all or any part of the
Issuer or Trust Estate nor (z) otherwise affect the rights, obligations and
liabilities of the parties hereto.

(a) Upon receipt of written notice from the Servicer of any dissolution and
termination of the Issuer, specifying the Payment Date upon which
Certificateholders shall surrender their Certificates to the Certificate
Registrar for payment of the final distribution and cancellation, and if the
Certificate Registrar is notified of a redemption of the Notes by the
Administrator or the Issuer pursuant to Section 10.1(c) of the Indenture, the
Certificate Registrar shall mail such notice to the Certificateholders within
five (5) Business Days of the Certificate Registrar’s receipt of such notice
from the Servicer, Issuer or Administrator. Each such notice to a
Certificateholder shall state (i) the Payment Date upon or with respect to which
final payment of the Certificates shall be made upon presentation and surrender
of the Certificates at the office of the Certificate Registrar therein
designated, (ii) the amount of any such final payment and (iii) that the Record
Date otherwise applicable to such Payment Date is not applicable and that
payments are being made only upon presentation and surrender of the Certificates
at the office of the Certificate Registrar therein specified. The Certificate
Registrar shall give such notice to the Owner Trustee (if other than the
Certificate Registrar) and the Certificate Paying Agent (if other than the
Certificate Registrar) at the time such notice is given to Certificateholders.
Upon presentation and surrender of each Certificate, the Certificate Registrar
or the Certificate Paying Agent, at the written direction of the Administrator,
shall cause to be distributed to such Certificateholders, subject to
Section 3808 of the Statutory Trust Statute, amounts distributable on such
Payment Date pursuant to Article V hereof.

(b) In the event that any of the Certificateholders shall not surrender their
Certificates for cancellation within six (6) months after the date specified in
the above mentioned written notice, the Certificate Registrar shall give a
second written notice to the remaining Certificateholders to surrender their
Certificates for cancellation and receive the final distribution with respect
thereto. If within one (1) year after the second notice any of the Certificates
shall not have been surrendered for cancellation, the Certificate Registrar may
take appropriate steps, or may appoint an agent to take appropriate steps, to
contact the remaining Certificateholders concerning surrender of their
Certificates and the cost thereof shall be paid out of the funds and other
assets that shall remain subject to this Agreement. Subject to applicable
escheat laws, any funds remaining in the Trust Estate after exhaustion of such
remedies shall be distributed by the Certificate Paying Agent to the last
Certificateholder of record identified in the Certificate Register for each such
remaining Certificate.

SECTION 9.2. Termination of Trust Agreement. Upon dissolution of the Issuer, the
Administrator shall wind up the business and affairs of the Issuer as required
by Section 3808 of the Statutory Trust Statute. Upon the satisfaction and
discharge of the Indenture, and receipt of a

 

   31   

Amended and Restated

Trust Agreement (2015-4)



--------------------------------------------------------------------------------

certificate from the Indenture Trustee stating that all Noteholders have been
paid in full and that the Indenture Trustee is aware of no claims remaining
against the Issuer in respect of the Indenture and the Notes, the Administrator,
in the absence of actual knowledge of any other claim against the Issuer, shall
be deemed to have made reasonable provision to pay all claims and obligations
(including conditional, contingent or unmatured obligations) for purposes of
Section 3808(e) of the Statutory Trust Statute. The Certificate Paying Agent,
upon surrender of the outstanding Certificates shall distribute the remaining
Trust Estate (if any) in accordance with Article V hereof and, at the written
direction and expense of the Administrator, the Owner Trustee shall cause the
Certificate of Trust to be cancelled by filing a certificate of cancellation
with the Delaware Secretary of State in accordance with the provisions of
Section 3810 of the Statutory Trust Statute, at which time the Issuer shall
terminate and this Agreement (other than Article VIII) shall be of no further
force or effect.

SECTION 9.3. Limitations on Termination. Except as provided in Section 9.1,
neither the Seller nor the Certificateholders shall be entitled to revoke or
terminate the Issuer.

ARTICLE X

SUCCESSOR OWNER TRUSTEES AND ADDITIONAL

OWNER TRUSTEES

SECTION 10.1. Eligibility Requirements for the Owner Trustee. The Owner Trustee
shall at all times be a bank (i) authorized to exercise corporate trust powers,
(ii) having a combined capital and surplus of at least $50,000,000 and
(iii) subject to supervision or examination by Federal or state authorities. If
such bank shall publish reports of condition at least annually, pursuant to law
or to the requirements of the aforesaid supervising or examining authority, then
for the purpose of this Section 10.1, the combined capital and surplus of such
corporation shall be deemed to be its combined capital and surplus as set forth
in its most recent report of condition so published. The Owner Trustee shall at
all times be an institution satisfying the provisions of Section 3807(a) of the
Statutory Trust Statute. In case at any time the Owner Trustee shall cease to be
eligible in accordance with the provisions of this Section 10.1, the Owner
Trustee shall resign immediately in the manner and with the effect specified in
Section 10.2.

SECTION 10.2. Resignation or Removal of the Owner Trustee. The Owner Trustee may
at any time resign and be discharged from the trusts hereby created by giving
written notice thereof to the Seller, the Administrator, the Servicer, the
Indenture Trustee and the Certificateholders. Upon receiving such notice of
resignation, the Seller and the Administrator, acting jointly, shall promptly
appoint a successor Owner Trustee which satisfies the eligibility requirements
set forth in Section 10.1 by written instrument, in duplicate, one copy of which
instrument shall be delivered to the resigning Owner Trustee and one copy to the
successor Owner Trustee. If no successor Owner Trustee shall have been so
appointed and have accepted appointment within 30 days after the giving of such
notice of resignation, the resigning Owner Trustee may petition any court of
competent jurisdiction for the appointment of a successor Owner Trustee;
provided, however, that such right to appoint or to petition for the appointment
of any such successor shall in no event relieve the resigning Owner Trustee from
any obligations otherwise imposed on it under the Transaction Documents until
such successor has in fact assumed such appointment.

 

   32   

Amended and Restated

Trust Agreement (2015-4)



--------------------------------------------------------------------------------

If at any time the Owner Trustee shall cease to be eligible in accordance with
the provisions of Section 10.1 and shall fail to resign after written request
therefor by the Seller or the Administrator, or if at any time the Owner Trustee
shall be legally unable to act, or shall be adjudged bankrupt or insolvent, or a
receiver of the Owner Trustee or of its property shall be appointed, or any
public officer shall take charge or control of the Owner Trustee or of its
property or affairs for the purpose of rehabilitation, conservation or
liquidation, then the Seller or the Administrator may remove the Owner Trustee.
If the Seller or the Administrator shall remove the Owner Trustee under the
authority of the immediately preceding sentence, the Seller and the
Administrator, acting jointly, shall promptly appoint a successor Owner Trustee
by written instrument, in duplicate, one copy of which instrument shall be
delivered to the outgoing Owner Trustee so removed and one copy to the successor
Owner Trustee and shall pay all fees owed to the outgoing Owner Trustee.

Any resignation or removal of the Owner Trustee and appointment of a successor
Owner Trustee pursuant to any of the provisions of this Section 10.2 shall not
become effective until acceptance of appointment by the successor Owner Trustee
pursuant to Section 10.3 and payment of all fees and expenses owed to the
outgoing Owner Trustee. The Seller shall provide (or shall cause to be provided)
notice of such resignation or removal of the Owner Trustee to each of the Rating
Agencies.

SECTION 10.3. Successor Owner Trustee. Any successor Owner Trustee appointed
pursuant to Section 10.2 shall execute, acknowledge and deliver to the Seller,
the Administrator and to its predecessor Owner Trustee an instrument accepting
such appointment under this Agreement, and thereupon the resignation or removal
of the predecessor Owner Trustee shall become effective and such successor Owner
Trustee, without any further act, deed or conveyance, shall become fully vested
with all the rights, powers, duties and obligations of its predecessor under
this Agreement, with like effect as if originally named as the Owner Trustee.
The predecessor Owner Trustee shall upon payment of its fees and expenses
deliver to the successor Owner Trustee all documents and statements and monies
held by it under this Agreement; and the Seller and the predecessor Owner
Trustee shall execute and deliver such instruments and do such other things as
may reasonably be required for fully and certainly vesting and confirming in the
successor Owner Trustee all such rights, powers, duties and obligations.

No successor Owner Trustee shall accept appointment as provided in this
Section 10.3 unless at the time of such acceptance such successor Owner Trustee
shall be eligible pursuant to Section 10.1.

Upon acceptance of appointment by a successor Owner Trustee pursuant to this
Section 10.3, the Seller shall mail (or shall cause to be mailed) notice of the
successor of such Owner Trustee to the Certificateholders, Indenture Trustee,
the Noteholders and each of the Rating Agencies. If the Seller shall fail to
mail (or cause to be mailed) such notice within 10 days after acceptance of
appointment by the successor Owner Trustee, the successor Owner Trustee shall

 

   33   

Amended and Restated

Trust Agreement (2015-4)



--------------------------------------------------------------------------------

cause such notice to be mailed at the expense of the Seller. Any successor Owner
Trustee appointed pursuant to this Section 10.3 shall promptly file an amendment
to the Certificate of Trust with the Secretary of State identifying the name and
principal place of business of such successor Owner Trustee in the State of
Delaware.

SECTION 10.4. Merger or Consolidation of the Owner Trustee. Any Person into
which the Owner Trustee may be merged or converted or with which it may be
consolidated, or any Person resulting from any merger, conversion or
consolidation to which the Owner Trustee shall be a party, or any Person
succeeding to all or substantially all of the corporate trust business of the
Owner Trustee, shall, without the execution or filing of any instrument or any
further act on the part of any of the parties hereto, anything herein to the
contrary notwithstanding, be the successor of the Owner Trustee hereunder;
provided that such Person shall be eligible pursuant to Section 10.1; and
provided further that the Owner Trustee shall file an amendment to the
Certificate of Trust of the Issuer, if required by applicable law, and mail
notice of such merger or consolidation to the Seller and the Administrator.

SECTION 10.5. Appointment of Co-Trustee or Separate Trustee. Notwithstanding any
other provisions of this Agreement, at any time, for the purpose of meeting any
legal requirements of any jurisdiction in which any part of the Trust Estate may
at the time be located, the Seller and the Owner Trustee acting jointly shall
have the power and shall execute and deliver all instruments to appoint one or
more Persons approved by the Owner Trustee to act as co-trustee, jointly with
the Owner Trustee, or separate trustee or separate trustees, of all or any part
of the Trust Estate, and to vest in such Person, in such capacity, such title to
the Trust Estate, or any part thereof, and, subject to the other provisions of
this Section 10.5, such powers, duties, obligations, rights and trusts as the
Seller and the Owner Trustee may consider necessary or desirable. If the Seller
shall not have joined in such appointment within 15 days after the receipt by it
of a request so to do, the Owner Trustee alone shall have the power to make such
appointment. No co-trustee or separate trustee under this Agreement shall be
required to meet the terms of eligibility as a successor trustee pursuant to
Section 10.1 and no notice of the appointment of any co-trustee or separate
trustee shall be required pursuant to Section 10.3.

Each separate trustee and co-trustee shall, to the extent permitted by law, be
appointed and act subject to the following provisions and conditions:

(i) all rights, powers, duties and obligations conferred or imposed upon the
Owner Trustee shall be conferred upon and exercised or performed by the Owner
Trustee and such separate trustee or co-trustee jointly (it being understood
that such separate trustee or co-trustee is not authorized to act separately
without the Owner Trustee joining in such act), except to the extent that under
any law of any jurisdiction in which any particular act or acts are to be
performed, the Owner Trustee shall be incompetent or unqualified to perform such
act or acts, in which event such rights, powers, duties and obligations
(including the holding of title to the Trust Estate or any portion thereof in
any such jurisdiction) shall be exercised and performed singly by such separate
trustee or co-trustee, but solely at the direction of the Owner Trustee;

 

   34   

Amended and Restated

Trust Agreement (2015-4)



--------------------------------------------------------------------------------

(ii) no trustee under this Agreement shall be personally liable by reason of any
act or omission of any other trustee under this Agreement; and

(iii) the Seller and the Owner Trustee acting jointly may at any time accept the
resignation of or remove any separate trustee or co-trustee.

Any notice, request or other writing given to the Owner Trustee shall be deemed
to have been given to each of the then separate trustees and co-trustees, as
effectively as if given to each of them. Every instrument appointing any
separate trustee or co-trustee shall refer to this Agreement and the conditions
of this Article. Each separate trustee and co-trustee, upon its acceptance of
the trusts conferred, shall be vested with the estates or property specified in
its instrument of appointment, either jointly with the Owner Trustee or
separately, as may be provided therein, subject to all the provisions of this
Agreement, specifically including every provision of this Agreement relating to
the conduct of, affecting the liability of, or affording protection to, the
Owner Trustee. Each such instrument shall be filed with the Owner Trustee and
copies thereof given to the Seller and the Administrator.

Any separate trustee or co-trustee may at any time appoint the Owner Trustee,
its agent or attorney-in-fact with full power and authority, to the extent not
prohibited by law, to do any lawful act under or in respect of this Agreement on
its behalf and in its name. If any separate trustee or co-trustee shall become
incapable of acting, resign or be removed, all of its estates, properties,
rights, remedies and trusts shall vest in and be exercised by the Owner Trustee,
to the extent permitted by law, without the appointment of a new or successor
trustee. The Owner Trustee shall have no obligation to determine whether a
co-trustee or separate trustee is legally required in any jurisdiction in which
any part of the Trust Estate may be located.

ARTICLE XI

MISCELLANEOUS

SECTION 11.1. Amendments.

(a) Any term or provision of this Agreement may be amended by the Seller and the
Owner Trustee without the consent of the Indenture Trustee, any Noteholder, any
Certificateholder the Issuer or any other Person subject to the satisfaction of
one of the following conditions:

(i) the Seller delivers an Opinion of Counsel to the Indenture Trustee to the
effect that such amendment will not materially and adversely affect the
interests of the Noteholders; or

(ii) the Rating Agency Condition is satisfied with respect to such amendment and
the Seller notifies the Indenture Trustee in writing that the Rating Agency
Condition is satisfied with respect to such amendment.

(b) This Agreement may also be amended from time to time by the Seller and the
Owner Trustee, with the consent of the Holders of Notes evidencing not less than
a majority of the aggregate principal amount of the Controlling Class, for the
purpose of

 

   35   

Amended and Restated

Trust Agreement (2015-4)



--------------------------------------------------------------------------------

adding any provisions to or changing in any manner or eliminating any of the
provisions of this Agreement or of modifying in any manner the rights of the
Noteholders. It will not be necessary to obtain the consent of the Noteholders
to approve the particular form of any proposed amendment or consent, but it will
be sufficient if such consent approves the substance thereof. The manner of
obtaining such consents (and any other consents of Noteholders provided for in
this Agreement) and of evidencing the authorization of the execution thereof by
Noteholders will be subject to such reasonable requirements as the Indenture
Trustee may prescribe, including the establishment of record dates pursuant to
the Depository Agreement.

(c) Any term or provision of this Agreement may also be amended from time to
time by the Seller and the Owner Trustee for the purpose of conforming the terms
of this Agreement to the description thereof in the Prospectus or, to the extent
not contrary to the Prospectus, to the description thereof in an offering
memorandum with respect to the Non-Investment Grade Notes or the Certificates
without the consent of the Indenture Trustee, any Noteholder, the Issuer or any
other Person, provided, however, that the Seller shall provide written
notification of such amendment to the Indenture Trustee and promptly after
execution of any such amendment, the Seller shall furnish a copy of such
amendment to the Indenture Trustee.

(d) Prior to the execution of any amendment pursuant to this Section 11.1, the
Seller shall provide written notification of the substance of such amendment to
each Rating Agency and the Owner Trustee; and promptly after the execution of
any such amendment or consent, the Seller shall furnish a copy of such amendment
or consent to each Rating Agency, the Owner Trustee and the Indenture Trustee;
provided, that no amendment pursuant to this Section 11.1 shall be effective
which affects the rights, protections or duties of the Indenture Trustee, the
Certificate Paying Agent or the Certificate Registrar without the prior written
consent of such Person (which consent shall not be unreasonably withheld or
delayed).

(e) Prior to the execution of any amendment to this Agreement, the Owner Trustee
shall be entitled to receive and conclusively rely upon an Opinion of Counsel
stating that the execution of such amendment is authorized or permitted by this
Agreement and that all conditions precedent to the execution and delivery of
such amendment have been satisfied. The Owner Trustee may, but shall not be
obligated to, enter into any such amendment which affects the Owner Trustee’s
own rights, duties or immunities under this Agreement.

(f) Notwithstanding subsections (a) and (b) of this Section 11.1, this Agreement
may only be amended by the Seller and the Owner Trustee if (i) the Majority
Certificateholders consent to such amendment or (ii) such amendment shall not,
as evidenced by an Officer’s Certificate of the Seller or an Opinion of Counsel
delivered to the Indenture Trustee and the Owner Trustee, materially and
adversely affect the interests of the Certificateholders.

 

   36   

Amended and Restated

Trust Agreement (2015-4)



--------------------------------------------------------------------------------

SECTION 11.2. No Legal Title to Trust Estate in Certificateholders. The
Certificateholders shall not have legal title to any part of the Trust Estate. A
Certificateholder shall be entitled to receive distributions with respect to its
undivided Percentage Interest therein only in accordance with Articles V and IX.
No transfer, by operation of law or otherwise, of any right, title or interest
of a Certificateholder to and in its ownership interest in the Trust Estate
shall operate to terminate this Agreement or the trusts hereunder or entitle any
transferee to an accounting or to the transfer to it of legal title to any part
of the Trust Estate.

SECTION 11.3. Limitations on Rights of Others. The provisions of this Agreement
are solely for the benefit of the Owner Trustee, the Seller, the Administrator,
the Certificateholders and, to the extent expressly provided herein, the
Indenture Trustee and the Noteholders, and nothing in this Agreement, whether
express or implied, shall be construed to give to any other Person any legal or
equitable right, remedy or claim in the Trust Estate or under or in respect of
this Agreement or any covenants, conditions or provisions contained herein.

SECTION 11.4. Notices.

(a) Unless otherwise expressly specified or permitted by the terms hereof, all
notices shall be in writing and shall be deemed given by telecopy with receipt
acknowledged by the recipient thereof or upon receipt personally delivered,
delivered by overnight courier or mailed certified mail, return receipt
requested or via electronic transmission, if to the Owner Trustee, addressed as
specified on Schedule II to the Sale and Servicing Agreement; or, as to each
party, at such other address as shall be designated by such party in a written
notice to each other party.

(b) Any notice required or permitted to be given to a Certificateholder shall be
given by first-class mail, postage prepaid, at the address of such
Certificateholder as shall be designated by such party in a written notice to
each other party. Any notice so mailed within the time prescribed in this
Agreement shall be conclusively presumed to have been duly given, whether or not
such Certificateholder receives such notice.

SECTION 11.5. Severability. Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

SECTION 11.6. Separate Counterparts. This Agreement may be executed by the
parties hereto in separate counterparts, each of which when so executed and
delivered shall be an original, but all such counterparts shall together
constitute but one and the same instrument.

SECTION 11.7. Successors and Assigns. All covenants and agreements contained
herein shall be binding upon, and inure to the benefit of, the Seller, the Owner
Trustee and its successors and each Certificateholder and its successors and
permitted assigns, all as herein provided. Any request, notice, direction,
consent, waiver or other instrument or action by the Certificateholders shall
bind the successors and assigns of the Certificateholders.

 

   37   

Amended and Restated

Trust Agreement (2015-4)



--------------------------------------------------------------------------------

SECTION 11.8. No Petition.

(a) To the fullest extent permitted by law each of the Owner Trustee (in its
individual capacity), the Seller, each Certificateholder, by accepting the
Certificate, and the Indenture Trustee and each Noteholder or Note Owner by
accepting the benefits of this Agreement, hereby covenants and agrees that prior
to the date which is one year and one day after payment in full of all
obligations of each Bankruptcy Remote Party in respect of all securities issued
by the Bankruptcy Remote Parties such party shall not commence, join or
institute, with any other Person, any proceeding against such Bankruptcy Remote
Party under any bankruptcy, reorganization, arrangement, liquidation or
insolvency law or statute now or hereafter in effect in any jurisdiction.

(b) The Seller’s obligations under this Agreement are obligations solely of the
Seller and will not constitute a claim against the Seller to the extent that the
Seller does not have funds sufficient to make payment of such obligations. In
furtherance of and not in derogation of the foregoing, each of the Owner Trustee
(in its individual capacity and as the Owner Trustee), by entering into or
accepting this agreement, each Certificateholder, by accepting a Certificate,
and the Indenture Trustee and each Noteholder or Note Owner, by accepting the
benefits of this Agreement, hereby acknowledges and agrees that such Person has
no right, title or interest in or to the Other Assets of the Seller. To the
extent that, notwithstanding the agreements and provisions contained in the
preceding sentence, each of the Owner Trustee, the Indenture Trustee, each
Noteholder or Note Owner and each Certificateholder either (i) asserts an
interest or claim to, or benefit from, Other Assets, or (ii) is deemed to have
any such interest, claim to, or benefit in or from Other Assets, whether by
operation of law, legal process, pursuant to applicable provisions of insolvency
laws or otherwise (including by virtue of Section 1111(b) of the Bankruptcy Code
or any successor provision having similar effect under the Bankruptcy Code),
then such Person further acknowledges and agrees that any such interest, claim
or benefit in or from Other Assets is and will be expressly subordinated to the
indefeasible payment in full, which, under the terms of the relevant documents
relating to the securitization or conveyance of such Other Assets, are entitled
to be paid from, entitled to the benefits of, or otherwise secured by such Other
Assets (whether or not any such entitlement or security interest is legally
perfected or otherwise entitled to a priority of distributions or application
under applicable law, including insolvency laws, and whether or not asserted
against the Seller), including the payment of post-petition interest on such
other obligations and liabilities. This subordination agreement will be deemed a
subordination agreement within the meaning of Section 510(a) of the Bankruptcy
Code. Each of the Owner Trustee (in its individual capacity and as the Owner
Trustee), by entering into or accepting this agreement, each Certificateholder,
by accepting a Certificate, and the Indenture Trustee and each Noteholder or
Note Owner, by accepting the benefits of this Agreement, hereby further
acknowledges and agrees that no adequate remedy at law exists for a breach of
this Section 11.8 and the terms of this Section 11.8 may be enforced by an
action for specific performance. The provisions of this Section 11.8 will be for
the third party benefit of those entitled to rely thereon and will survive the
termination of this Agreement.

 

   38   

Amended and Restated

Trust Agreement (2015-4)



--------------------------------------------------------------------------------

SECTION 11.9. Information Request. The Owner Trustee shall provide any
information regarding the Issuer in its possession reasonably requested by the
Servicer, the Administrator, the Seller or any of their Affiliates, in order to
comply with or obtain more favorable treatment under any current or future law,
rule, regulation, accounting rule or principle.

SECTION 11.10. Headings. The headings of the various Articles and Sections
herein are for convenience of reference only and shall not define or limit any
of the terms or provisions hereof.

SECTION 11.11. GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT REFERENCE TO ITS CONFLICT OF LAW
PROVISIONS, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER
SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

SECTION 11.12. Waiver of Jury Trial. To the extent permitted by applicable law,
each party hereto irrevocably waives all right of trial by jury in any action,
proceeding or counterclaim based on, or arising out of, under or in connection
with this Agreement, any other Transaction Document, or any matter arising
hereunder or thereunder.

SECTION 11.13. Form 10-D and Form 10-K Filings. So long as the Seller is filing
Exchange Act Reports with respect to the Issuer (i) no later than each Payment
Date, the Owner Trustee shall notify the Seller of any Form 10-D Disclosure Item
with respect to the Owner Trustee, together with a description of any such Form
10-D Disclosure Item in form and substance reasonably acceptable to the Seller
and (ii) no later than March 15 of each calendar year, commencing March 15,
2016, the Owner Trustee shall notify the Seller in writing of any affiliations
or relationships between the Owner Trustee and any Item 1119 Party; provided,
that no such notification need be made if the affiliations or relationships are
unchanged from those provided in the notification in the prior calendar year.

SECTION 11.14. Form 8-K Filings. So long as the Seller is filing Exchange Act
Reports with respect to the Issuer, the Owner Trustee shall promptly notify the
Seller, but in no event later than four (4) Business Days after its occurrence,
of any Reportable Event described in clause (e) of the definition thereof with
respect to the Owner Trustee of which a Responsible Officer of the Owner Trustee
has actual knowledge (other than a Reportable Event described in clause (e) of
the definition thereof as to which the Seller or the Servicer has actual
knowledge). The Owner Trustee shall be deemed to have actual knowledge of any
such event solely to the extent that it relates to the Owner Trustee in its
individual capacity or any action taken by the Owner Trustee (and not by someone
else on its behalf) under this Agreement.

SECTION 11.15. Information to Be Provided by the Owner Trustee. The Owner
Trustee shall provide the Seller and the Servicer (each, a “Santander Party”
and, collectively, the “Santander Parties”) with (i) notification, as soon as
practicable and in any event within five Business Days, of all demands
communicated to a Responsible Officer of the Owner Trustee for the repurchase or
replacement of any Receivable pursuant to Section 2.3 of the Sale and Servicing
Agreement or Section 3.3 of the Purchase Agreement, as applicable and
(ii) promptly

 

   39   

Amended and Restated

Trust Agreement (2015-4)



--------------------------------------------------------------------------------

upon reasonable request by a Santander Party to facilitate compliance by the
Santander Parties with Rule 15Ga-1 under the Exchange Act, and Items 1104(e) and
1121(c) of Regulation AB. In no event shall the Owner Trustee be deemed to be a
“securitizer” as defined in Section 15G(a) of the Exchange Act with respect to
the transactions contemplated by the Transaction Documents, nor shall it have
any responsibility for making any filing to be made by a securitizer under the
Exchange Act or Regulation AB with respect to the transactions contemplated by
the Transaction Documents.

SECTION 11.16. Third-Party Beneficiaries. This Agreement shall inure to the
benefit of and be binding upon the parties hereto and their respective
successors and permitted assigns and Wells Fargo Bank, National Association, in
its capacity as Certificate Paying Agent, shall be an express third-party
beneficiary hereof and may enforce the provisions hereof as if it were a party
hereto. Except as otherwise provided in this Section, no other Person will have
any right hereunder.

[Remainder of Page Intentionally Left Blank]

 

   40   

Amended and Restated

Trust Agreement (2015-4)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Trust Agreement to be
duly executed by their respective officers hereunto duly authorized as of the
day and year first above written.

 

WILMINGTON TRUST, NATIONAL ASSOCIATION, as Owner Trustee By:  

/s/ Erwin M. Soriano

Name:   Erwin M. Soriano Title:   Vice President

 

   S-1    Amended and Restated

Trust Agreement (2015-4)



--------------------------------------------------------------------------------

SANTANDER DRIVE AUTO RECEIVABLES LLC By:  

/s/ Mark McCastlain

Name:   Mark McCastlain Title:   Vice President

 

   S-2    Amended and Restated

Trust Agreement (2015-4)



--------------------------------------------------------------------------------

Acknowledged and Agreed:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Indenture Trustee, Certificate
Registrar and Certificate Paying Agent By:  

/s/ Marianna C. Stershic

Name:   Marianna C. Stershic Title:   Vice President

 

   S-3    Amended and Restated

Trust Agreement (2015-4)



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF CERTIFICATE

NUMBER

R-    

Principal Amount of this Certificate: $[        ]

Aggregate Amount of all Certificates: $100,000 (which shall be

deemed to be the equivalent of 100,000 units)

Percentage Interest of this Certificate: [    ]%

[CUSIP NO.             ]

[ISIN                     ]

SANTANDER DRIVE AUTO RECEIVABLES TRUST 2015-4

CERTIFICATE

[UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE ISSUER OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND ANY CERTIFICATE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO
CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.]

(This Certificate does not represent an interest in or obligation of Santander
Drive Auto Receivables LLC, Santander Consumer USA Inc. or any of their
respective Affiliates, except to the extent described below.)

THIS CERTIFICATE IS NOT NEGOTIABLE.

THIS CERTIFICATE OR ANY INTEREST HEREIN HAS NOT BEEN AND WILL NOT BE REGISTERED
UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), OR THE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES, AND THE ISSUER
HAS NOT BEEN REGISTERED UNDER THE UNITED STATES INVESTMENT COMPANY ACT OF 1940,
AS AMENDED (THE “INVESTMENT COMPANY ACT”). THIS CERTIFICATE OR ANY INTEREST
HEREIN MAY NOT BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED, EXCEPT
(A) (1) TO A QUALIFIED INSTITUTIONAL BUYER WITHIN THE MEANING OF RULE 144A UNDER
THE SECURITIES ACT (A “QUALIFIED INSTITUTIONAL BUYER”) WHO IS EITHER PURCHASING
FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER IN A
TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A OR (2) TO THE SELLER OR ANY OF
ITS AFFILIATES AND BY THE SELLER OR ANY OF ITS AFFILIATES AS PART OF THE INITIAL

 

   A-1    Amended and Restated

Trust Agreement (2015-4)



--------------------------------------------------------------------------------

DISTRIBUTION OR ANY REDISTRIBUTION OF THE CERTIFICATES BY THE SELLER OR ANY OF
ITS AFFILIATES AND (B) IN ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS OF ANY
STATE OF THE UNITED STATES AND ANY OTHER APPLICABLE JURISDICTION. EACH PURCHASER
WILL BE DEEMED TO HAVE MADE CERTAIN REPRESENTATIONS AND AGREEMENTS SET FORTH IN
THE TRUST AGREEMENT. ANY TRANSFER IN VIOLATION OF THE FOREGOING WILL BE OF NO
FORCE AND EFFECT, WILL BE VOID AB INITIO, AND WILL NOT OPERATE TO TRANSFER ANY
RIGHTS TO THE TRANSFEREE, NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY TO
THE ISSUER, THE OWNER TRUSTEE, OR ANY INTERMEDIARY. IF AT ANY TIME, THE ISSUER
DETERMINES OR IS NOTIFIED THAT THE HOLDER OF SUCH CERTIFICATE OR PERCENTAGE
INTEREST IN SUCH CERTIFICATE WAS IN BREACH, AT THE TIME GIVEN, OF ANY OF THE
REPRESENTATIONS SET FORTH IN THE TRUST AGREEMENT, THE ISSUER AND THE OWNER
TRUSTEE MAY CONSIDER THE ACQUISITION OF THIS CERTIFICATE OR SUCH INTEREST IN
SUCH CERTIFICATE VOID AND REQUIRE THAT THIS CERTIFICATE OR SUCH INTEREST HEREIN
BE TRANSFERRED TO A PERSON DESIGNATED BY THE ISSUER.

BY ACQUIRING THIS CERTIFICATE (OR ANY INTEREST HEREIN), EACH PURCHASER OR
TRANSFEREE WILL BE DEEMED TO REPRESENT AND WARRANT THAT IT IS NOT ACQUIRING THIS
CERTIFICATE (OR ANY INTEREST HEREIN) ON BEHALF OF OR WITH ANY ASSETS OF (I) AN
“EMPLOYEE BENEFIT PLAN” AS DEFINED IN SECTION 3(3) OF THE EMPLOYEE RETIREMENT
INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”) WHICH IS SUBJECT TO TITLE I OF
ERISA, (II) A “PLAN” AS DEFINED IN SECTION 4975(e)(1) OF THE INTERNAL REVENUE
CODE OF 1986, AS AMENDED (THE “CODE”), WHICH IS SUBJECT TO SECTION 4975 OF THE
CODE, (III) AN ENTITY WHOSE UNDERLYING ASSETS ARE DEEMED TO INCLUDE THE ASSETS
OF ANY OF THE FOREGOING BY REASON OF SUCH EMPLOYEE BENEFIT PLAN’S OR PLAN’S
INVESTMENT IN SUCH ENTITY, OR (IV) ANY GOVERNMENT PLAN, NON-U.S. PLAN, CHURCH
PLAN OR ANY OTHER EMPLOYEE BENEFIT PLAN OR ARRANGEMENT THAT IS SUBJECT TO ANY
FEDERAL, STATE, LOCAL OR OTHER LAW THAT IS SUBSTANTIALLY SIMILAR TO THE
FIDUCIARY PROVISIONS OF ERISA OR SECTION 4975 OF THE CODE (“SIMILAR LAW”).

EACH PURCHASER OR TRANSFEREE SHALL REPRESENT AND WARRANT THAT IT IS A U.S.
PERSON. EACH PURCHASER OR TRANSFEREE WILL BE DEEMED TO HAVE MADE CERTAIN
REPRESENTATIONS AND AGREEMENTS SET FORTH IN THE TRUST AGREEMENT. ANY TRANSFER IN
VIOLATION OF THE FOREGOING WILL BE OF NO FORCE AND EFFECT, WILL BE VOID AB
INITIO, AND WILL NOT OPERATE TO TRANSFER ANY RIGHTS TO THE PURCHASER OR
TRANSFEREE, NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY TO THE ISSUER, THE
OWNER TRUSTEE, OR ANY INTERMEDIARY. IF AT ANY TIME, THE ISSUER DETERMINES OR IS
NOTIFIED THAT THE PURCHASER OR TRANSFEREE OF SUCH CERTIFICATE OR BENEFICIAL
INTEREST IN SUCH CERTIFICATE WAS IN BREACH, AT THE TIME GIVEN, OF ANY OF THE
REPRESENTATIONS SET FORTH IN THE TRUST AGREEMENT, THE ISSUER AND THE OWNER
TRUSTEE MAY CONSIDER THE ACQUISITION OF THIS CERTIFICATE OR SUCH INTEREST IN
SUCH CERTIFICATE VOID AND REQUIRE THAT THIS CERTIFICATE OR SUCH INTEREST HEREIN
BE TRANSFERRED TO A PERSON DESIGNATED BY THE ISSUER.

 

   A-2    Amended and Restated

Trust Agreement (2015-4)



--------------------------------------------------------------------------------

TRANSFERS OF THIS CERTIFICATE MUST GENERALLY BE ACCOMPANIED BY APPROPRIATE TAX
TRANSFER DOCUMENTATION AND ARE SUBJECT TO RESTRICTIONS AS PROVIDED IN THE TRUST
AGREEMENT. EACH PURCHASER OR TRANSFEREE OF THIS CERTIFICATE (OR INTEREST HEREIN)
WILL BE REQUIRED TO PROVIDE TO THE OWNER TRUSTEE, THE ADMINISTRATOR, THE
INDENTURE TRUSTEE AND THE CERTIFICATE PAYING AGENT A CERTIFICATION OF
NON-FOREIGN STATUS (E.G., IRS FORM W-9), SIGNED UNDER PENALTIES OF PERJURY, OR
OTHER INFORMATION OR DOCUMENTATION REQUESTED BY THE OWNER TRUSTEE, THE
ADMINISTRATOR, THE INDENTURE TRUSTEE OR THE CERTIFICATE PAYING AGENT TO
DETERMINE THAT PAYMENTS ON THIS CERTIFICATE WILL NOT BE SUBJECT TO WITHHOLDING
UNDER U.S. TAX LAW.

THIS CERTIFICATE MAY BE TRANSFERRED ONLY IN MINIMUM DENOMINATIONS OF $5,000 AND
INTEGRAL MULTIPLES OF $1 IN EXCESS THEREOF. NO DISTRIBUTIONS OF MONEYS TO THE
CERTIFICATEHOLDERS UNDER THE TRANSACTION DOCUMENTS SHALL BE DEEMED TO REDUCE THE
NOMINAL PRINCIPAL AMOUNT OF ANY CERTIFICATE PRIOR TO PAYMENT IN FULL OF ALL
OUTSTANDING NOTES; PROVIDED, THAT THE FINAL AGGREGATE $100,000 DISTRIBUTED TO
THE CERTIFICATEHOLDERS UNDER THE TRANSACTION DOCUMENTS UPON FINAL DISTRIBUTION
OF THE TRUST ESTATE AND TERMINATION OF THE ISSUER SHALL BE DEEMED TO REPAY THE
AGGREGATE NOMINAL PRINCIPAL AMOUNT OF THE CERTIFICATES IN FULL; PROVIDED,
FURTHER, THAT ANY FAILURE TO PAY IN FULL THE OUTSTANDING PRINCIPAL BALANCE OF A
CERTIFICATE ON SUCH FINAL DISTRIBUTION DATE SHALL NOT CLAIM AGAINST OR LIABILITY
OF ANY PERSON FOR SUCH SHORTFALL.

THIS CERTIFIES THAT                                          is the registered
owner of a     % nonassessable, fully-paid, Percentage Interest in the Trust
Estate of SANTANDER DRIVE AUTO RECEIVABLES TRUST 2015-4, a Delaware statutory
trust (the “Issuer”) formed by Santander Drive Auto Receivables LLC, a Delaware
limited liability company, as depositor (the “Seller”).

The Issuer was created pursuant to a Trust Agreement dated as of July 17, 2015
(as amended and restated as of August 26, 2015, the “Trust Agreement”), between
the Seller and Wilmington Trust, National Association, as owner trustee (the
“Owner Trustee”), a summary of certain of the pertinent provisions of which is
set forth below. To the extent not otherwise defined herein, the capitalized
terms used herein have the meanings assigned to them in the Sale and Servicing
Agreement, dated as of August 26, 2015, between the Seller, the Issuer, Wells
Fargo Bank, National Association, as Indenture Trustee, and Santander Consumer
USA Inc., as Servicer, as the same may be amended or supplemented from time to
time.

This Certificate is issued under and is subject to the terms, provisions and
conditions of the Trust Agreement, to which Trust Agreement the holder of this
Certificate by virtue of the acceptance hereof assents and by which such holder
is bound. The provisions and conditions of the Trust Agreement are hereby
incorporated by reference as though set forth in their entirety herein.

 

   A-3    Amended and Restated

Trust Agreement (2015-4)



--------------------------------------------------------------------------------

The holder of this Certificate acknowledges and agrees that its rights to
receive distributions in respect of this Certificate are subordinated to the
rights of the Noteholders as described in the Indenture, the Sale and Servicing
Agreement and the Trust Agreement, as applicable.

THIS CERTIFICATE SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
DELAWARE, WITHOUT REFERENCE TO ITS CONFLICT OF LAW PROVISIONS, AND THE
OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN
ACCORDANCE WITH SUCH LAWS.

By accepting this Certificate, the Certificateholder hereby covenants and agrees
that prior to the date which is one year and one day after payment in full of
all obligations of each Bankruptcy Remote Party in respect of all securities
issued by the Bankruptcy Remote Parties such Person shall not commence, join or
institute against, with any other Person, any proceeding against such Bankruptcy
Remote Party under any bankruptcy, reorganization, liquidation or insolvency law
or statute now or hereafter in effect in any jurisdiction.

By accepting and holding this Certificate (or any interest herein), the holder
hereof shall be deemed to have represented and warranted that it is not, and is
not purchasing on behalf of or with any assets of, a Benefit Plan or a
governmental, non-U.S., church or any other employee benefit plan or retirement
arrangement that is subject to Similar Law.

It is the intention of the parties to the Trust Agreement that, solely for
federal income or state and local income, franchise and value added tax
purposes, (i) so long as there is a single Certificateholder for federal income
tax purposes, the Issuer will be disregarded as an entity separate from such
Certificateholder, and if there is more than one Certificateholder for federal
income tax purposes, the Issuer will be treated as a partnership that is not
treated as a publicly traded partnership; and (ii) the Notes will be
characterized as debt. By accepting this Certificate, the Certificateholder
agrees to take no action inconsistent with the foregoing intended tax treatment.

By accepting this Certificate, the Certificateholder acknowledges that this
Certificate represents a Percentage Interest in the Issuer only and does not
represent interests in or obligations of the Seller, the Servicer, the
Administrator, the Owner Trustee, the Indenture Trustee or any of their
respective Affiliates and no recourse may be had against such parties or their
assets, except as expressly set forth or contemplated in this Certificate, the
Trust Agreement or any other Transaction Document.

 

   A-4    Amended and Restated

Trust Agreement (2015-4)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Issuer has caused this Certificate to be duly executed.

 

SANTANDER DRIVE AUTO RECEIVABLES TRUST 2015-4

By:

  Wilmington Trust, National Association, not in its individual capacity, but
solely as Owner Trustee By:  

 

Name:   Title:  

 

   A-5    Amended and Restated

Trust Agreement (2015-4)



--------------------------------------------------------------------------------

CERTIFICATE REGISTRAR’S CERTIFICATE OF AUTHENTICATION

This is the Certificate referred to in the within-mentioned Trust Agreement.

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, not in its individual capacity but
solely as Certificate Registrar By:  

 

Name:   Title:  

 

   A-6    Amended and Restated

Trust Agreement (2015-4)



--------------------------------------------------------------------------------

ASSIGNMENT

FOR VALUE RECEIVED the undersigned hereby sells, assigns and transfers unto

PLEASE INSERT SOCIAL SECURITY

OR OTHER IDENTIFYING NUMBER OF ASSIGNEE

[            ]

 

 

    (Please print or type name and address, including postal zip code, of
assignee)

 

 

the within Certificate, (Asset Backed Certificate No. R-    issued by Santander
Drive Auto Receivables Trust 2015-4), and all rights thereunder, hereby
irrevocably constituting and appointing

            Attorney to transfer said Certificate on the books of the
Certificate Registrar, with full power of substitution in the premises

Dated:             , 20[    ]

 

[                    ] By:  

 

Name:   Title:  

Guaranteed:

 

 

[*NOTICE: The signature to this assignment must correspond with the name of the
registered owner as it appears on the face of the within Certificate in every
particular, without alteration, enlargement or any change whatever. Such
signature must be guaranteed by an “eligible guarantor institution” meeting the
requirements of the Certificate Registrar, which requirements include membership
or participation in STAMP or such other “signature guarantee program” as may be
determined by the Certificate Registrar in addition to, or in substitution for,
STAMP, all in accordance with the Securities Exchange Act of 1934, as amended.]

 

   A-7    Amended and Restated

Trust Agreement (2015-4)



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF CERTIFICATE INVESTOR REPRESENTATION LETTER

[            ], 20    

Santander Drive Auto Receivables Trust 2015-4

c/o Wilmington Trust, National Association

Rodney Square North

1100 North Market Street

Wilmington, DE 19890-0001

Facsimile: (302) 636-4140

Attention: Corporate Trust Administration

Wells Fargo Bank, National Association,

as Certificate Registrar

MAC N9311—161

Sixth Street and Marquette Avenue

Minneapolis, MN 55479

Facsimile: (612) 667-3464

Attention: Corporate Trust Services – Asset-Backed Administration, Santander
Drive Auto

Receivables Trust 2015-4

 

  Re: Transfer of Santander Drive Auto Receivables Trust 2015-4 Certificates,
(the “Certificates”)

Ladies and Gentlemen:

This letter is delivered pursuant to Section 3.7 of the Amended and Restated
Trust Agreement, dated as of August 26, 2015 (the “Trust Agreement”), between
Santander Drive Auto Receivables LLC, as Seller (the “Seller”), and Wilmington
Trust, National Association, as Owner Trustee (the “Owner Trustee”), in
connection with the transfer by                     (the “Transferor”) to the
undersigned (the “Transferee”) of [__]% Percentage Interest of the Certificates
with a nominal principal amount of $[        ]1. Capitalized terms used and not
otherwise defined herein have the meanings assigned to such terms in the Trust
Agreement.

 

 

1  In minimum denominations of $5,000 and integral multiples of $1 in excess
thereof.

 

   B-1    Amended and Restated

Trust Agreement (2015-4)



--------------------------------------------------------------------------------

In connection with such transfer, the undersigned hereby represents and warrants
to you and the addressees hereof as follows:

(i) The Transferee is either (a) an Affiliate of the Seller or is acquiring its
interest in the Certificates as part of the initial distribution or any
redistribution of the Certificates by the Seller or one of its Affiliates or
(b) (1) is a Qualified Institutional Buyer, (2) is aware that the sale of the
Certificates (other than a sale of the Certificates by the Seller or any of its
Affiliates as part of the initial distribution or any redistributions of the
Certificates by the Seller or any of its Affiliates) to it is being made in
reliance on the exemption from registration provided by Rule 144A, and (3) is
acquiring the Certificates for its own account or for one or more accounts, each
of which is a Qualified Institutional Buyer, and as to each of which the owner
exercises sole investment discretion;

(ii) The Transferee understands that the Certificates will bear a legend to the
following effect:

“THIS CERTIFICATE OR ANY INTEREST HEREIN HAS NOT BEEN AND WILL NOT BE REGISTERED
UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), OR THE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES, AND THE ISSUER
HAS NOT BEEN REGISTERED UNDER THE UNITED STATES INVESTMENT COMPANY ACT OF 1940,
AS AMENDED (THE “INVESTMENT COMPANY ACT”). THIS CERTIFICATE OR ANY INTEREST
HEREIN MAY NOT BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED, EXCEPT
(A) (1) TO A QUALIFIED INSTITUTIONAL BUYER WITHIN THE MEANING OF RULE 144A UNDER
THE SECURITIES ACT (A “QUALIFIED INSTITUTIONAL BUYER”) WHO IS EITHER PURCHASING
FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER IN A
TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A OR (2) TO THE SELLER OR ANY OF
ITS AFFILIATES AND BY THE SELLER OR ANY OF ITS AFFILIATES AS PART OF THE INITIAL
DISTRIBUTION OR ANY REDISTRIBUTION OF THE CERTIFICATES BY THE SELLER OR ANY OF
ITS AFFILIATES AND (B) IN ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS OF ANY
STATE OF THE UNITED STATES AND ANY OTHER APPLICABLE JURISDICTION. EACH PURCHASER
WILL BE DEEMED TO HAVE MADE CERTAIN REPRESENTATIONS AND AGREEMENTS SET FORTH IN
THE TRUST AGREEMENT. ANY TRANSFER IN VIOLATION OF THE FOREGOING WILL BE OF NO
FORCE AND EFFECT, WILL BE VOID AB INITIO, AND WILL NOT OPERATE TO TRANSFER ANY
RIGHTS TO THE TRANSFEREE, NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY TO
THE ISSUER, THE OWNER TRUSTEE, OR ANY INTERMEDIARY. IF AT ANY TIME, THE ISSUER
DETERMINES OR IS NOTIFIED THAT THE HOLDER OF SUCH CERTIFICATE OR PERCENTAGE
INTEREST IN SUCH

 

   B-2    Amended and Restated

Trust Agreement (2015-4)



--------------------------------------------------------------------------------

CERTIFICATE WAS IN BREACH, AT THE TIME GIVEN, OF ANY OF THE REPRESENTATIONS SET
FORTH IN THE TRUST AGREEMENT, THE ISSUER AND THE OWNER TRUSTEE MAY CONSIDER THE
ACQUISITION OF THIS CERTIFICATE OR SUCH INTEREST IN SUCH CERTIFICATE VOID AND
REQUIRE THAT THIS CERTIFICATE OR SUCH INTEREST HEREIN BE TRANSFERRED TO A PERSON
DESIGNATED BY THE ISSUER.

BY ACQUIRING THIS CERTIFICATE (OR ANY INTEREST HEREIN), EACH PURCHASER OR
TRANSFEREE WILL BE DEEMED TO REPRESENT AND WARRANT THAT IT IS NOT ACQUIRING THIS
CERTIFICATE (OR ANY INTEREST HEREIN) ON BEHALF OF OR WITH ANY ASSETS OF (I) AN
“EMPLOYEE BENEFIT PLAN” AS DEFINED IN SECTION 3(3) OF THE EMPLOYEE RETIREMENT
INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”) WHICH IS SUBJECT TO TITLE I OF
ERISA, (II) A “PLAN” AS DEFINED IN SECTION 4975(e)(1) OF THE INTERNAL REVENUE
CODE OF 1986, AS AMENDED (THE “CODE”), WHICH IS SUBJECT TO SECTION 4975 OF THE
CODE, (III) AN ENTITY WHOSE UNDERLYING ASSETS ARE DEEMED TO INCLUDE THE ASSETS
OF ANY OF THE FOREGOING BY REASON OF SUCH EMPLOYEE BENEFIT PLAN’S OR PLAN’S
INVESTMENT IN SUCH ENTITY, OR (IV) ANY GOVERNMENT PLAN, NON-U.S. PLAN, CHURCH
PLAN OR ANY OTHER EMPLOYEE BENEFIT PLAN OR ARRANGEMENT THAT IS SUBJECT TO ANY
FEDERAL, STATE, LOCAL OR OTHER LAW THAT IS SUBSTANTIALLY SIMILAR TO THE
FIDUCIARY PROVISIONS OF ERISA OR SECTION 4975 OF THE CODE (“SIMILAR LAW”).

EACH PURCHASER OR TRANSFEREE SHALL REPRESENT AND WARRANT THAT IT IS A U.S.
PERSON. EACH PURCHASER OR TRANSFEREE WILL BE DEEMED TO HAVE MADE CERTAIN
REPRESENTATIONS AND AGREEMENTS SET FORTH IN THE TRUST AGREEMENT. ANY TRANSFER IN
VIOLATION OF THE FOREGOING WILL BE OF NO FORCE AND EFFECT, WILL BE VOID AB
INITIO, AND WILL NOT OPERATE TO TRANSFER ANY RIGHTS TO THE PURCHASER OR
TRANSFEREE, NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY TO THE ISSUER, THE
OWNER TRUSTEE, OR ANY INTERMEDIARY. IF AT ANY TIME, THE ISSUER DETERMINES OR IS
NOTIFIED THAT THE PURCHASER OR TRANSFEREE OF SUCH CERTIFICATE OR BENEFICIAL
INTEREST IN SUCH CERTIFICATE WAS IN BREACH, AT THE TIME GIVEN, OF ANY OF THE
REPRESENTATIONS SET FORTH IN THE TRUST AGREEMENT, THE ISSUER AND THE OWNER
TRUSTEE MAY

 

   B-3    Amended and Restated

Trust Agreement (2015-4)



--------------------------------------------------------------------------------

CONSIDER THE ACQUISITION OF THIS CERTIFICATE OR SUCH INTEREST IN SUCH
CERTIFICATE VOID AND REQUIRE THAT THIS CERTIFICATE OR SUCH INTEREST HEREIN BE
TRANSFERRED TO A PERSON DESIGNATED BY THE ISSUER.

TRANSFERS OF THIS CERTIFICATE MUST GENERALLY BE ACCOMPANIED BY APPROPRIATE TAX
TRANSFER DOCUMENTATION AND ARE SUBJECT TO RESTRICTIONS AS PROVIDED IN THE TRUST
AGREEMENT. EACH PURCHASER OR TRANSFEREE OF THIS CERTIFICATE (OR INTEREST HEREIN)
WILL BE REQUIRED TO PROVIDE TO THE OWNER TRUSTEE, THE ADMINISTRATOR, THE
INDENTURE TRUSTEE AND THE CERTIFICATE PAYING AGENT A CERTIFICATION OF
NON-FOREIGN STATUS (E.G., IRS FORM W-9), SIGNED UNDER PENALTIES OF PERJURY, OR
OTHER INFORMATION OR DOCUMENTATION REQUESTED BY THE OWNER TRUSTEE, THE
ADMINISTRATOR, THE INDENTURE TRUSTEE OR THE CERTIFICATE PAYING AGENT TO
DETERMINE THAT PAYMENTS ON THIS CERTIFICATE WILL NOT BE SUBJECT TO WITHHOLDING
UNDER U.S. TAX LAW.”

(iii) The Transferee understands that the Certificates are being offered only in
a transaction not involving any public offering in the United States within the
meaning of the Securities Act, none of the Certificates have been or will be
registered under the Securities Act, and, if in the future the Transferee
decides to offer, resell, pledge or otherwise transfer the Certificates, such
Certificates may only be offered, resold, pledged or otherwise transferred in
accordance with the Trust Agreement. The Transferee acknowledges that no
representation is being made by the Issuer as to the availability of any
exemption under the Securities Act or any applicable State securities laws for
resale of the Certificates;

(iv) The Transferee understands that an investment in the Certificates involves
certain risks, including the risk of loss of all or a substantial part of its
investment under certain circumstances. The Transferee has had access to such
financial and other information concerning the Issuer and the Certificates as it
deemed necessary or appropriate in order to make an informed investment decision
with respect to its purchase of the Certificates. The Transferee has such
knowledge and experience in financial and business matters that the Transferee
is capable of evaluating the merits and risks of its investment in the
Certificates, and the transferee and any accounts for which it is acting are
each able to bear the economic risk of its investment;

(v) The Transferee will not make any general solicitation by means of general
advertising or in any other manner, or take any other action that would
constitute a distribution of the Certificates under the Securities Act or that
would render the disposition of the Certificates a violation of Section 5 of the
Securities

 

   B-4    Amended and Restated

Trust Agreement (2015-4)



--------------------------------------------------------------------------------

Act or any other applicable securities laws or require registration pursuant
thereto, and will not authorize any Person to act on its behalf, in such manner
with respect to the Certificates;

(vi) The Transferee is not acquiring the Certificates with a view to the resale,
distribution or other disposition thereof in violation of the Securities Act;

(vii) The transferee will provide notice to each Person to whom it proposes to
transfer any interest in the Certificates of the transfer restrictions and
representations set forth in the Trust Agreement, including the Exhibits
thereto;

(viii) The Transferee agrees that it will not offer or sell, or otherwise
transfer the Certificates to any person unless the transferee of the
Certificates has executed a Certificate Investor Representation Letter;

(ix) The Transferee is not acquiring the Certificates (or any interest therein)
with the assets of (a) an “employee benefit plan” as defined in Section 3(3) of
ERISA, which is subject to Title I of ERISA, (b) a “plan” defined in
Section 4975(e)(1) of the Code, which is subject to Section 4975 of the Code,
(c) an entity whose underlying assets are deemed to include assets of any of the
foregoing by reason of such employee benefit plan’s or plan’s investment in such
entity or (d) any government plan, non-U.S. plan, church plan or other employee
benefit plan or arrangement that is subject to Similar Law;

(x) The Transferee understands that if (a) a transfer or attempted or purported
transfer of any Certificate or interest therein was consummated in compliance
with the provisions of the Trust Agreement on the basis of a materially
incorrect certification from the Transferor or purported transferee, (b) a
transferee failed to deliver to the Certificate Registrar a Certificate Investor
Representation Letter or (c) the Certificateholder of any Certificate or
interest therein is in material breach of any representation or agreement set
forth in any certificate or any deemed representation or agreement of such
Certificateholder, the Certificate Registrar, upon actual knowledge of such
circumstances, will not register such attempted or purported transfer and, if a
transfer has been registered, such transfer shall be absolutely null and void ab
initio and shall not operate to transfer any rights to the purported transferee
(such purported transferee, a “Disqualified Transferee”) and the last preceding
Certificateholder of such Certificateholder that was not a Disqualified
Transferee shall be restored to all rights as a Certificateholder thereof
retroactively to the date of the purported transfer of such Certificate by such
Certificateholder;

(xi) The Transferee acknowledges and agrees that it has complied and will comply
with the following:

(1) We have neither acquired nor will we transfer any Certificate we purchase
(or any interest therein) or cause any such Certificate (or any

 

   B-5    Amended and Restated

Trust Agreement (2015-4)



--------------------------------------------------------------------------------

interest therein) to be marketed on or through an “established securities
market” within the meaning of Section 7704(b)(1) of the Code, including, without
limitation, an over-the-counter-market or an interdealer quotation system that
regularly disseminates firm buy or sell quotations.

(2) We either (A) are not, and will not become, a partnership, Subchapter S
corporation or grantor trust for U.S. federal income tax purposes (or
disregarded entity the single owner of which is any of the foregoing) or (B) are
such an entity, but no more than 50% of the value of any of the direct or
indirect beneficial interests in us (or in the case of a disregarded entity, the
interests of our single owner) is or will be attributable to our (or in the case
of a disregarded entity, our single owner’s) interest in Restricted Notes and
the Certificates.

(3) We (A) are acquiring the Certificate for the account of [            ]
Persons as agent or nominee and we will notify the Certificate Registrar, the
Indenture Trustee and the Seller of any changes in the number of such Persons
and (B) understand that any such change in the number of Persons for whose
account a Certificate is held shall require the written consent of the Seller,
on behalf of the Issuer, which consent shall be granted unless the Seller
determines that such proposed change in number of Persons would create a risk
that the Issuer would be classified for federal or any applicable state tax
purposes as an association (or a publicly traded partnership) taxable as a
corporation.

(4) We understand that no subsequent transfer of the Certificates (or any
interest therein) is permitted unless (A) such transfer is of a Certificate with
a Percentage Interest of more than 5% (or of an interest in a Certificate
representing a Percentage Interest of more than 5%), (B) the proposed transferee
provides to the Certificate Registrar a letter substantially in the form of this
letter or such other written statement as the Certificate Registrar shall
prescribe and (C) the Seller, on behalf of the Issuer, consents in writing to
the proposed transfer, which consent shall be granted unless the Seller
determines that such transfer would create a risk that the Issuer would be
classified for federal or any applicable state tax purposes as an association
(e.g., the transfer could cause the aggregate number of beneficial owners of
Restricted Notes, the Certificates (or interests therein) and any instrument
with respect to which there has not been rendered an opinion that it will be
treated as debt for United States federal income tax purposes, issued by an
entity 50% or more of the value of which is or will be attributable to direct or
indirect interests in the Issuer, to exceed 95).

(5) We understand that any attempted transfer that contravenes any provisions of
Section 3.5(b), Section 3.7(c) or Section 3.7(h) shall be a void transfer ab
initio.

 

   B-6    Amended and Restated

Trust Agreement (2015-4)



--------------------------------------------------------------------------------

(6) We understand that the opinion of counsel to the Issuer that the Issuer is
not a publicly traded partnership taxable as a corporation is dependent in part
on the accuracy of the representations in paragraphs (1), (2), (3), (4) and
(5) above.

(7) We understand that if we are acquiring the Certificates as agent or nominee
for any other person(s), such person(s) confirm the representations in
paragraphs (1), (2), (3), (4) and (5) above as such representations apply to
such person(s).

(xii) Each registered owner of and, if different, each owner of a beneficial
interest in, a Certificate is a “United States person” (as defined in Code
section 7701(a)(30)) and shall deliver to the Owner Trustee, the Administrator,
the Indenture Trustee and the Certificate Paying Agent two properly completed
and duly executed originals of U.S. Internal Revenue Service Form W-9 (or
applicable successor form) certifying that it is a United States person and not
subject to backup withholding, or other information or documentation requested
by the Administrator, the Indenture Trustee, the Certificate Paying Agent or the
Owner Trustee to determine, in its sole discretion, that payments on such
Certificates will not be subject to withholding under U.S. tax law.

(xiii) The Transferee acknowledges that in connection with the transfer of the
Certificates (a) none of the Issuer, the Servicer, the Seller, the Indenture
Trustee nor the Owner Trustee is acting as a fiduciary or financial or
investment adviser for the transferee, (b) the transferee is not relying (for
purposes of making any investment decision or otherwise) upon any advice,
counsel or representations (whether written or oral) of the Issuer, the
Servicer, the Seller, the Indenture Trustee or the Owner Trustee other than in
the most current offering memorandum for such Certificates and any
representations expressly set forth in a written agreement with such party,
(c) none of the Issuer, the Servicer, the Seller, the Indenture Trustee, the
Owner Trustee or any placement agent has given to the transferee (directly or
indirectly through any other person) any assurance, guarantee or representation
whatsoever as to the expected or projected success, profitability, return,
performance, result, effect, consequence or benefit (including legal,
regulatory, tax, financial, accounting or otherwise) of its purchase or the
documentation for the Certificates, (d) the transferee has consulted with its
own legal, regulatory, tax, business, investment, financial, and accounting
advisers to the extent it has deemed necessary, and it has made its own
investment decisions (including decisions regarding the suitability of any
transaction pursuant to the Trust Agreement) based upon its own judgment and
upon any advice from such advisers as it has deemed necessary and not upon any
view expressed by the Issuer, the Servicer, the Seller, the Indenture Trustee or
the Owner Trustee, (e) the transferee has determined that the rates, prices or
amounts and other terms of the purchase and sale of the Certificates reflect
those in the relevant market for similar transactions, (f) the transferee is
purchasing the Certificates with a full understanding of all of the terms,
conditions and risks thereof (economic and

 

   B-7    Amended and Restated

Trust Agreement (2015-4)



--------------------------------------------------------------------------------

otherwise), and is capable of assuming and willing to assume (financially and
otherwise) these risks, and (g) the transferee is a sophisticated investor
familiar with transactions similar to its investment in the Certificates.

 

   B-8    Amended and Restated

Trust Agreement (2015-4)



--------------------------------------------------------------------------------

Very truly yours,   By:  

 

  Name:     Title:  

[Pursuant to clause (xi)(3) above, the Seller, on behalf of the Issuer, hereby
consents to the change in the number of Persons for whose account the
Certificate is held.]

Pursuant to clause (xi)(4) above, the Seller, on behalf of the Issuer, hereby
consents to the transfer of the Certificate to the Transferee.

Consented and Agreed:

Santander Drive Auto Receivables LLC, as Seller

 

By:  

 

Name:   Title:  

 

   B-9    Amended and Restated

Trust Agreement (2015-4)



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF REGISTRATION OF CERTIFICATE TRANSFER DIRECTION LETTER

PURSUANT TO THE TRUST AGREEMENT

[            ], 20    

Wilmington Trust, National Association,

as Owner Trustee

Rodney Square North

1100 North Market Street

Wilmington, DE 19890-0001

Facsimile: (302) 636-4140

Attention: Corporate Trust Administration

Wells Fargo Bank, National Association,

as Certificate Registrar

MAC N9311—161

Sixth Street and Marquette Avenue

Minneapolis, MN 55479

Facsimile: (612) 667-3464

Attention: Corporate Trust Services – Asset-Backed Administration, Santander
Drive Auto

Receivables Trust 2015-4

Reference is hereby made to the Amended and Restated Trust Agreement, dated as
of August 26, 2015 (the “Trust Agreement”), between Santander Drive Auto
Receivables LLC, as Seller (the “Seller”), and Wilmington Trust, National
Association, as Owner Trustee (the “Owner Trustee”), governing Santander Drive
Auto Receivables Trust 2015-4 (the “Issuer”). Capitalized terms not defined
herein shall have the meanings assigned to such terms in the Trust Agreement.

You are hereby notified that [name of Transferor] (the “Transferor”) has
transferred its [    ]% beneficial interest in the Issuer evidenced by
Certificate No.     . Enclosed, please find the following documentation as
required by the Trust Agreement:

 

  1. Original Certificate No. R-[    ] for cancellation;

 

  2. Written instrument of transfer executed by Transferor with signature
medallion guaranteed;2

 

 

2  [Please use form of Assignment attached to the back of the Form of
Certificate on Exhibit A of the Trust Agreement.]

 

   C-1    Amended and Restated

Trust Agreement (2015-4)



--------------------------------------------------------------------------------

  3. Incumbency certificate of Transferor certified by an officer of the
Transferor;

 

  4. Certificate Investor Representation Letter executed by Transferee;

 

  5. [Form W-9] [applicable successor form] of Transferee.

You are hereby directed, as Owner Trustee and Certificate Registrar, as
applicable, to take the following actions to register the certificate transfer
in the order enumerated below:

 

  (a) cancel and dispose of, in accordance with the customary practices of the
Certificate Registrar, the Certificate representing [    ] Percentage Interest
in the Issuer, bearing certificate number R-    , registered in the name of the
Transferor;

 

  (b) execute and authenticate one or more Certificates, as specified in
Schedule A hereto, representing the relevant Percentage Interest in the Issuer
specified in Schedule A hereto, bearing such appropriate certificate number as
determined by the Certificate Registrar and to register said Certificate in the
name of the Transferee specified in the corresponding column on Schedule A
hereto; and

 

  (c) to deliver said authenticated Certificates to the addresses specified in
the corresponding column on Schedule A hereto.

The wire instructions of each Certificateholder are set forth on Schedule A
hereto.

The undersigned Transferee hereby certifies to the Owner Trustee, the
Certificate Registrar and the Indenture Trustee that the transfer requested
hereby does not violate any of the transfer restrictions stated in the Trust
Agreement.

[Signature Page Follows]

 

   C-2    Amended and Restated

Trust Agreement (2015-4)



--------------------------------------------------------------------------------

[TRANSFEROR] By:  

 

Name:   Title:   [TRANSFEREE] By:  

 

Name:   Title:  

 

   C-3    Amended and Restated

Trust Agreement (2015-4)



--------------------------------------------------------------------------------

SCHEDULE A

[To be updated]

 

Name of

Transferee

  Tax ID
Number of
Transferee   Principal
Amount3   Percentage
Interest3   Delivery
Address   Wire
Instructions                                        

 

3  Aggregate Percentage Interest and Principal Amount of new Certificates must
match the Percentage Interest and Principal Amount of the transferred
Certificate being cancelled pursuant to (a) above.

 

   Sch. A-1    Amended and Restated

Trust Agreement (2015-4)